



Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED
 
INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
NOTED WITH “***”.
AN UNREDACTED VERSION OF THIS DOCUMENT WILL ALSO BE PROVIDED TO THE
SECURITIES AND EXCHANGE COMMISSION.


CLEARING, SETTLEMENT AND SPONSORSHIP SERVICES AGREEMENT
THIS CLEARING, SETTLEMENT AND SPONSORSHIP SERVICES AGREEMENT (this “Agreement”)
is made effective as of the 27th day of July, 2016 (the “Effective Date”), by
and between Vantiv, LLC, a Delaware limited liability company (“Company”), and
Fifth Third Bank, an Ohio banking corporation (“Bank”).
WHEREAS, Bank and Company entered into a Clearing, Settlement and Sponsorship
Services Agreement dated June 30, 2009 (the “Existing Agreement”); and
WHEREAS, Bank and Company intend for the Existing Agreement to terminate
immediately upon the Effective Date of this Agreement.
NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, Company and Bank hereby agree as follows:
ARTICLE I


SERVICES


    Section 1.1 Definitions.


Except as otherwise provided herein, capitalized terms used in this Agreement
shall have the meanings set forth below.
(a)Applicable Law shall mean all laws (including common law), codes, statutes,
ordinances, treaties, rules, regulations, published standards, permits,
judgments, writs, written consents, written opinions, written interpretations,
written approvals, written authorizations, injunctions, written rulings or
orders, official directives or decrees, administrative guidance or other
regulatory bulletins or guidance, regulatory examinations or orders (whether
written or oral), decrees and orders, in each case of or by any Regulator and
reasonably related to compliance with applicable law, as the same may be updated
from time to time.
(b)Bank Indemnified Party shall have the meaning given to such term in Section
10.1 of this Agreement.
(c)Bank Services shall have the meaning given to such term in Section 1.3(a) of
this Agreement.
(d)BIN means Bank Identification Number and is an identification number, code or
other identifier assigned to or for use by Bank by any Card Association.
(e)Business Day means any day on which Company is open for business, other than
Saturdays, Sundays, or state or federal holidays.
(f)Card Association shall mean Visa U.S.A., Inc. and its affiliates (“Visa”) and
MasterCard International Incorporated and its affiliates (“MasterCard”) and any
other payment network or association, including any EFT or ATM network or
association, of which Bank is an authorized member as of the Effective Date, as
set forth on Schedule 1.1(f) to this Agreement, and such other network or
association of which Bank may become an authorized member or participant after
the Effective Date.
(g)Card Association Confidential Information shall have the meaning given to
such term in Section 7.3(g)(i) of this Agreement.
(h)Card Association Fees shall have the meaning given to such term in Section
6.1 of this Agreement.
(i)Card Association Marks shall have the meaning given to such term in Section
7.3(d) of this Agreement.


1

--------------------------------------------------------------------------------





(j)Card Association Rules shall mean the by-laws, operating regulations, rules,
release documents, product and service specifications, and any other
requirements of the respective Card Associations, as the same may be updated
from time to time.
(k)Card Association Systems shall have the meaning given to such term in Section
7.3(g)(i) of this Agreement.
(l)Change in Control shall mean any of the following:
(i)if any “person” or “group”, as those terms are used in Sections 12(d) and
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
acquires in a transaction or series of related transactions, directly or
indirectly, securities of the Company representing thirty-percent (30%) or more
of the combined voting power of the Company’s then outstanding securities;
(ii)during any period of two consecutive years, individuals who at the beginning
of such period constitute the board of directors of the Company (the “Board”)
and any new directors whose election by the Board or nomination for election by
the Company’s stockholders was approved by at least two-thirds of the directors
then still in office who either were directors at the beginning of the period or
whose election was previously so approved, cease for any reason to constitute a
majority thereof;
(iii)entering into an agreement for the sale or disposition by the Company of
all or substantially all the Company’s assets;
(iv)the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or
(v)any other corporate organic event similar to the foregoing is entered by the
Company or with respect to the Company.
(m)Clearing Account shall have the meaning given to such term in Section 3.2(b)
of this Agreement.
(n)Company Account shall have the meaning given to such term in Section 3.3 of
this Agreement.
(o)Company Acquisition shall have the meaning given to such term in Section
4.4(c) of this Agreement.
(p)Company Credit Default shall have the meaning given to such term in Section
3.4 of this Agreement.
(q)Company Indemnified Party shall have the meaning given to such term in
Section 10.3 of this Agreement.
(r)Company Services shall have the meaning given to such term in Section 1.2(a)
of this Agreement.
(s)Compensation Amount shall have the meaning given to such term in Section
2.1(a) of this Agreement.
(t)Confidential Information shall include, without limitation, any information
provided in the course of performing under this Agreement, in whatever form
(whether tangible, intangible, electronic, oral or otherwise), the terms and/or
existence of this Agreement, technical processes and formulas, source codes,
product designs, sales, cost and other unpublished financial information,
customer information, product and business plans, projections, marketing data,
trade secrets; specifications; programs; instructions; object code; intellectual
property rights; technical know-how; methods and procedures for operation;
benchmark test results; information about employees; marketing strategies;
services; customer names; business or technical plans and proposals (in any
form); and any other information which is or should reasonably be understood to
be confidential or proprietary to Bank or Company, as applicable. Confidential
Information shall also include Nonpublic Personal Information.
(u)Declination Right means Bank’s right, pursuant to Section 4.4, to require
Company to transition the applicable Sponsored Volume originating from a
Third-Party Agent or Company Acquisition to another provider of services similar
to the Bank Services within (i) *** calendar years after Bank’s receipt of
Company’s notice provided pursuant to Sections 4.4(b)(i) or 4.4(d)(i), as
applicable, if such notice was provided on or before July 1, 2017 or (ii) ***
calendar months after Bank’s receipt of Company’s notice provided pursuant to
Sections 4.4(b)(i) or 4.4(d)(i), as applicable, if such notice was provided
after July 1, 2017.
(v)Diligence Information means reasonably detailed information regarding a
Third-Party Agent portfolio, that may include such items as portfolio
composition, history of financial performance, history of actions by Regulators
or Card Associations with portfolio constituents, information about material
changes affecting the portfolio during the prior twenty four (24) months, and
any other information, materials, or report(s) reasonably requested by Bank.
(w)Event of Default shall have the meaning given to such term in Section 9.3 of
this Agreement.


2

--------------------------------------------------------------------------------





(x)Excluded Merchant shall have the meaning given to such term in Schedule 2.1
of this Agreement.
(y)Existing Bank Transaction Agreements shall have the meaning given to such
term in Section 8.4(c) of this Agreement.
(z)Form Approved Sponsored Agreements shall have the meaning given to such term
in Section 1.2(b) of this Agreement.
(aa)ICA means the unique issuer identification number assigned by MasterCard to
Bank.
(bb)Indemnified Party shall have the meaning given to such term in Section 10.4
of this Agreement.    
(cc)Indemnifying Party shall mean the party indemnifying the Indemnified Party.
(dd)Interchange shall mean the fees set by the Card Associations and paid by
merchants to compensate issuers.
(ee)ISO shall mean an independent service or sales organization.
(ff)Losses shall have the meaning given to such term in Section 10.1 of this
Agreement.
(gg)MasterCard Service Provider shall mean an ISO, third party processor, data
storage entity, Payment Facilitator, digital wallet operator, digital activity
service provider or service provider registration facilitator that is registered
as a Service Provider under the MasterCard Rules.
(hh)New National Merchant shall mean a retailer that (i) first becomes a Company
customer receiving Company Services during the Term, and (ii) is reasonably
expected to have annual Sponsored Volume within the United States during the
first *** months following its entry into a Sponsored Agreement with Company in
excess of $***.
(ii)Nonpublic Personal Information shall have the meaning given to such term in
15 U.S.C. Section 6801, et seq. and its implementing regulations, and may
include all information regarding either party’s customers, such as names,
addresses, telephone numbers, account numbers, customer lists, data and other
information.
(jj)Payment Facilitator means a Person that enters into a merchant acceptance
agreement with Company pursuant to which such Person re-provides Transaction
processing services to, and receives settlement of Transaction proceeds on
behalf of, a sponsored merchant or submerchant.
(kk)Payment Transaction Volume means Sponsored Volume and any transaction volume
that would be Sponsored Volume if it were processed pursuant to this Agreement.
(ll)PCI Requirements shall mean the Payment Card Industry Data Security Standard
(“PCI DSS”), the Payment Application Data Security Standard (“PA DSS”), and any
other standard or requirement promulgated by the Payment Card Industry Security
Standards Council (“PCI SSC”), or any successor to the PCI SSC, applicable by
its terms or pursuant to Card Association Rules to the Company or the Company
Services.
(mm)Person shall mean any individual, corporation, limited liability company,
partnership, firm, joint venture, association, trust or unincorporated
organization.
(nn)Post-Transfer Volume shall have the meaning given to such term in Section
8.4(b) of this Agreement.
(oo)Pre-Transfer Volume shall have the meaning given to such term in Section
8.4(b) of this Agreement.
(pp)Regulator shall mean any federal, state or local government, any political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government
regardless of form, including any agency, bureau, court, tribunal, arbitrator
(public or private) or other instrumentality.
(qq)Report shall have the meaning given to such term in Section 4.1 of this
Agreement.
(rr)Reserve Account shall have the meaning given to such term in Section 3.4 of
this Agreement.
(ss)Settlement Account shall have the meaning given to such term in Section
3.2(a) of this Agreement.
(tt)Sound Credit Standard Adjustments shall mean adjustments by Bank to the
Sponsorship Criteria in effect at any given time which will counteract any
material increase in risk to Bank in the total portfolio of Sponsored Entities
and/or Sponsored Volume and is reasonably likely to have the intended effect.
(uu)Sponsored Acquiring Volume shall mean the aggregate dollar value of all
Transactions acquired by Company from any Sponsored Entity for which Company
provides Company Services for such Transactions using a BIN or ICA provided to
or on behalf of Bank by any Card Associations.
(vv)Sponsored Agreement shall have the meaning given to such term in Section
1.2(c) of this Agreement.


3

--------------------------------------------------------------------------------





(ww)Sponsored Entity shall mean any merchant, ATM operator, financial
institution or other Person that enters into a Sponsored Agreement to utilize
Bank Services.
(xx)Sponsored Entity Addenda shall have the meaning given to such term in
Section 1.2(c) of this Agreement.
(yy)Sponsored Issuing Volume shall mean the aggregate dollar value of all
Transactions for which Bank, on behalf of Company and/or any Sponsored Entity,
is the principal member, principal customer, or otherwise has any responsibility
or liability to any Card Association.
(zz)Sponsored Volume shall mean the aggregate of all Sponsored Acquiring Volume
and all Sponsored Issuing Volume.
(aaa)Sponsored Year shall mean the calendar year during which Bank provided the
Bank Services to Company. In the event that Bank provided Company with the Bank
Services for a portion of the calendar year, the portion of that calendar year
shall constitute the Sponsored Year.
(bbb)Sponsorship Criteria shall have the meaning given to such term in Section
1.2(d) of this Agreement.
(ccc)Sponsorship Fee shall have the meaning given to such term in Schedule 2.1
to this Agreement.
(ddd)Subcontractor shall mean an agent, contractor or vendor of Company engaged
in the provision of all or a part of the Company Services.
(eee)Term shall have the meaning given to such term in Section 9.1 of this
Agreement.
(fff)Third-Party Agent shall mean an ISO, Payment Facilitator or other third
party service providers or agents.
(ggg)Total Volume shall mean (i) the aggregate dollar value of all Transactions
for which Company (or, for purposes of this definition, any Person (except as
set forth below) in which the Company owns *** percent (***%) or more of the
outstanding equity capital or *** percent (***%) ownership interest (an
“Affiliated Person”)) provides electronic funds transfer, issuer debit or
credit, merchant transaction processing, payment authorization, certain data
processing, clearing, settlement or sponsorship services, including debit card
or ATM processing support, network switching services and related services on
its own account and through the use of third parties (“Transaction Services”)
less (ii) the aggregate dollar value of (A) all Transactions which were not
processed by Company pursuant to this Agreement as a result of Bank’s exercise
of it rights under Section 1.2(e) hereof or the exercise of Bank’s Declination
Rights pursuant to Section 4.4 hereof, (B) all Transactions of Persons processed
by Company for another bank (1) resulting from such bank’s referral of the
Person to Company for such Company processing services pursuant to a written
referral agreement between Company and the referring bank, and (2) to which bank
Company is contractually obligated to pay fees with regard to such referred
Persons pursuant to such written referral agreement, (C) all Transactions
processed by Company for a bank (other than Bank) where such bank is the issuing
principal member for such Transactions, issuing principal customer for such
Transactions or otherwise has the responsibility or liability to a Card
Association as the issuer for such Transactions, (D) all Transactions processed
by Company for which Bank is prohibited from providing Bank Services for such
Transactions as a result of Applicable Law or Card Association Rules as of the
date hereof (including, for the avoidance of doubt, any Transactions for which
an Affiliated Person provides Transaction Services which Bank is prohibited from
sponsoring as a result of such Affiliated Person or Transaction involving
activities outside the United States) and (E) all Transactions processed by
Company for Excluded Merchants. For the avoidance of doubt, Total Volume shall
include Sponsored Volume.
(hhh)Transaction means any function or action supported by Company and attempted
by cardholders or others at an ATM, a point-of-sale device, through the
internet, or via mail, telephone, or other customer-present or customer-absent
transaction channel, or other device when supported directly or indirectly by
Company.
(iii)Transferred Sponsored Agreements shall have the meaning given to such term
in Section 8.4(b) of this Agreement.
(jjj)Treasury Management Agreement shall mean that certain Treasury Management
Agreement dated June 30, 2009, as amended from time to time prior to the date
hereof, and any successor agreement by and between Bank and Company.
(kkk)Visa Third-Party Agent shall mean an entity that provides payment-related
services, directly or indirectly, to a Visa member and/or stores, transmits or
processes Visa cardholder data.


Section 1.2 Company Services and Standards.


4

--------------------------------------------------------------------------------





(a)Company will use Bank Services in order to provide certain electronic funds
transfer, issuer debit and credit, and merchant transaction processing, payment
authorization, certain data processing, clearing, settlement and sponsorship
services, including debit card and ATM processing support, network switching
services and related services on its own account and through the use of third
parties to Sponsored Entities (such services utilizing the Bank Services
referred to herein collectively as the “Company Services”).
(b)The standard forms of the Sponsored Agreements in use as of the Effective
Date and provided to Bank shall continue to be deemed approved by Bank (the
“Form Approved Sponsored Agreement”); provided, however, that Bank and Company
shall negotiate in good faith and reach an agreement on certain changes in the
Form Approved Sponsored Agreements requested by Bank during the thirty (30) day
period following the date hereof. From and after the date hereof, the Form
Approved Sponsored Agreement may be revised as follows:
(i)in the event that the Bank or Company reasonably determines such changes are
required by the requirements of the Card Association Rules or Applicable Law,
promptly after the Bank or Company, as applicable, provides the other party with
such changes;
(ii)with the written agreement by the parties; or
(iii)by Company in the ordinary course of its business, provided that any
revisions made by Company to the following provisions shall require the prior
written consent of Bank (which written consent shall not be unreasonably
withheld, conditioned or delayed): (1) any changes to the obligations of the
third party regarding data security that could reasonably be construed as
adverse or reducing such party’s data security obligations, (2) changes that
adversely vary the obligation of the third party to comply with the Card
Association Rules, (3) changes that adversely impact the ability of Bank to
terminate the Sponsored Agreement, (4) adverse changes to those provisions of
the Sponsored Agreement which prohibit the third party from filing suits against
Bank, or (5) changes increasing or otherwise adversely affecting Bank’s risk or
potential liability, including changes to Bank’s indemnification rights or
obligations, limitations on Bank’s liability, or changes to assignment rights
and obligations.
Once any changes to the Form Approved Sponsored Agreement are implemented in
accordance with the foregoing, such revised Form Approved Sponsored Agreement
shall be deemed to be a Form Approved Sponsored Agreement hereunder and shall
supersede the prior version of the same. Company will ensure that the Form
Approved Sponsored Agreement conforms to the requirements of the Card
Association Rules and Applicable Law.
(c)From time to time after the date hereof, Company will enter into new
agreements with third parties that incorporate and/or will utilize the Bank
Services. In entering into such agreements, Company shall utilize the
then-current version of the Form Approved Sponsored Agreement; provided,
however, that Company may modify, or agree to modifications requested by such
third parties in the ordinary course of business; provided, further, that any
modifications or changes shall conform to the Sponsorship Criteria and any
modifications or changes to the following provisions shall require the prior
written consent of Bank (which written consent shall not be unreasonably
withheld, conditioned or delayed): (1) any changes to the obligations of the
third party regarding data security that could reasonably be construed as
adverse or reducing such party’s data security obligations, (2) changes that
adversely vary the obligation of the third party to comply with the Card
Association Rules, (3) changes that adversely impact the ability of Bank to
terminate the Sponsored Agreement, (4) adverse changes to those provisions of
the Sponsored Agreement which prohibit the third party from filing suits against
Bank, or (5) changes increasing or otherwise adversely affecting Bank’s risk or
potential liability, including changes to Bank’s indemnification rights or
obligations, limitations on Bank’s liability, or changes to assignment rights
and obligations. All agreements entered into by Company in accordance with this
Section 1.2(c) are hereinafter referred to as “Sponsored Agreements”. Company
will facilitate, administer and maintain records of all Sponsored Agreements,
including as necessary for Company or Bank to comply with Applicable Law and the
Card Association Rules. In addition, Company will use commercially reasonable
efforts to ensure other appropriate terms and conditions are contained in
Sponsored Agreements. Notwithstanding the foregoing, Bank acknowledges that
Company may enter into addenda and other agreements with Sponsored Entities
which are styled as amendments to Sponsored Agreements but which involve the
agreement of the Sponsored Entity to utilize services provided by Company which
do not utilize Bank Services (“Sponsored Entity Addenda”). Sponsored Entity
Addenda shall not be subject to the review or prior approval by Bank, and
Company shall be permitted to enter into Sponsored Entity Addenda so long as (1)
such Sponsored Entity Addenda do not amend the actual terms of the Sponsored
Agreement with regard to Bank Services, (2) such Sponsored Entity Addenda and
the services provided thereunder are in compliance with the requirements of the
Card Associations Rules and Applicable Law, and (3) such Sponsored Entity
Addenda make clear that Bank has no responsibility or liability related to the
products or services contemplated therein.
(d)Company and Bank agree that the criteria in place as of the date hereof will
be utilized and followed by Company to enroll new Sponsored Entities for the
Bank Services after the Effective Date and until such criteria are


5

--------------------------------------------------------------------------------





replaced in accordance with the following sentence. During the *** day period
following the date hereof, Company and Bank shall negotiate in good faith and
reach an agreement on revised criteria (the criteria in effect at any time, the
“Sponsorship Criteria”). The Sponsorship Criteria may be updated from time to
time by Bank upon written notice to Company as reasonably required by Bank (i)
to comply with the requirements of the Card Association Rules and/or Applicable
Law and/or (ii) to make Sound Credit Standard Adjustments (subject to Section
1.2(e), below). The Sponsorship Criteria will be utilized and followed by
Company to enroll new Sponsored Entities for the Bank Services after the
Effective Date. Bank shall have the right to periodically review Sponsored
Entities for continued compliance with the Sponsorship Criteria. Company may
supplement the Sponsorship Criteria from time to time after the Effective Date
by providing written notice to Bank; provided, however, that (i) no such
supplements, when considered together with all prior supplements added by
Company, shall increase Bank’s risk in providing Bank Services hereunder without
Bank’s prior written consent, and (ii) Company shall make no changes to the
Sponsorship Criteria without Bank’s prior written consent. In the event that
Company requests a waiver in writing of the Sponsorship Criteria with regard to
a potential new Sponsored Entity, Bank shall use commercially reasonably efforts
to either grant or deny such waiver within *** Business Days.
(e)In the event that Bank desires to make Sound Credit Standard Adjustments, the
parties agree as follows:
(i)Bank shall provide Company *** Business Days prior written notice of the
revised Sponsorship Criteria and the parties shall consult with regard to such
revisions and the implementation thereof in good faith;
(ii)Following such *** Business Day consultation period, the revised Sponsorship
Criteria shall be effective and Company shall utilize such revised Sponsorship
Criteria in enrolling new Sponsored Entities; and
(iii)Company shall utilize reasonable commercial efforts to move any Sponsored
Entities that are not in compliance with the revised Sponsorship Criteria to an
alternative provider of sponsorship, and Company shall not renew or extend the
term of any Sponsored Agreement with any such Sponsored Entity; provided,
however, that, subject to Section 1.2(j), Company shall not be obligated to
terminate any contract with any Sponsored Entity for the duration of the
then-current term of the Sponsored Agreement and Bank shall continue to provide
Bank Services for such Sponsored Entity for the remainder of the then-current
term of such Sponsored Agreement.
(f)Company agrees that Company will only enter into new agreements utilizing the
Bank Services with financial institutions, merchants or other organizations that
meet or exceed the Sponsorship Criteria. Company shall be responsible for
conducting and complying with (i) the requirements of the Card Association Rules
and Applicable Law, in each case as applicable to Company generally and as
applicable to Bank with respect to the Company Services that Company is
providing on behalf of Bank, including but not limited to requirements related
to screening, due diligence and customer identification or know your customer,
including but not limited to the Bank Secrecy Act of 1970 (including the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001) and regulations and guidance promulgated or
issued by the Office of Foreign Assets Control and (ii) any other policies and
procedures which are agreed to in writing by Company and Bank. Company shall
also monitor Sponsored Entities pursuant to the requirements of the Card
Association Rules and relevant Applicable Law for ongoing compliance with the
requirements of the Card Association Rules and relevant Applicable Law,
including but not limited to any money laundering, terrorist financing and bank
secrecy requirements. Company further agrees to satisfy the compliance
requirements set forth in Schedule 1.2(f) hereof. Company shall retain accurate
records of its, and where applicable, the Sponsored Entities’ compliance with
the Card Association Rules, Applicable Law, and the compliance requirements set
forth in Schedule 1.2(f). Such records shall be made available for and shall be
subject to Bank’s review pursuant to Section 5.1 of this Agreement.
(g)Company shall be responsible for all obligations and liabilities arising out
of its provision of Company Services except as may otherwise be provided in this
Agreement.
(h)Company will direct, manage, conduct and administer the Company Services
(with the assistance contemplated hereunder of Bank with respect to its
provision of the Bank Services).
(i)Company will provide Bank with prompt notice of any proceedings naming Bank
as a party or that could materially affect the performance by Company of its
obligations hereunder. Company will not bring suit in Bank’s name without the
prior written consent of Bank.
(j)Subject to Section 1.2(e), Company shall promptly terminate any Sponsored
Agreement in the event that the Sponsored Entity party to such Sponsored
Agreement fails to meet the Sponsorship Criteria.




6

--------------------------------------------------------------------------------





Section 1.3 Bank Clearing, Settlement and Sponsorship Services. Pursuant to the
terms of this Agreement:
(a)Bank shall provide the following services in accordance with, and subject to,
this Agreement (the “Bank Services”):
(i)Bank shall make available to the Company BINs and ICAs for the purpose of
providing Company Services;
(ii)Bank shall act as sponsor in accordance with the Card Association Rules for
Transactions for which Company provides Company Services using a BIN or ICA
provided by Bank;
(iii)For Sponsored Entities which are not principal members, principal customers
or similar designations of the Card Associations, Bank shall be the principal
member, principal customer or other similar designation for such Sponsored
Entities under the Card Association Rules for Transactions utilizing Company
Services;
(iv)Bank shall clear and settle Transactions through the Card Associations; and
(v)Bank will use commercially reasonable efforts in cooperating with Company in
the settlement of all transaction amounts, chargeback and retrieval proceedings,
compliance and other Card Association actions involving Company, the Sponsored
Agreements and/or the Bank Services, including but not limited to performing any
transactions with Card Associations in the event Company is not authorized to
perform such transactions on its own account or if it is not commercially
practical for Company to perform such transactions; provided that, in no event
shall Bank be obligated to assume or pay any unfunded liabilities of Company
and/or Sponsored Entities.
(b)As provided in Section 6.1 hereof and subject to the limitations therein,
Company shall be responsible for and pay (i) any reasonable out-of-pocket costs
of Bank in obtaining or maintaining BINs and ICAs as required hereby and (ii)
any amounts paid or payable to Card Associations by Bank or Company, including
any assessments, fees, fines or penalties, related to the Bank Services;
provided, that, to the extent any such amounts are attributable to the gross
negligence or willful misconduct of Bank, Bank shall bear such amounts. Company
and Bank acknowledge and agree that the BINs and ICAs to be made available to
Company hereunder may only be utilized with respect to and for the purposes
contemplated in this Agreement and Company’s Sponsored Agreements. Upon
termination of this Agreement, Bank will transfer the BINs and ICAs used by
Company under the terms of this Agreement to the successor sponsor bank to be
used by Company, subject to any restrictions as may be imposed by any Card
Association, and Company shall pay Bank’s reasonable costs for the transfer of
the BINs and ICAs. Bank and Company shall, prior to termination of this
Agreement, agree to the amount of reserve to be held by Bank to satisfy the
trailing liabilities of Company.
(c)Bank will remain a member of the Card Associations throughout the Term;
provided that Bank will not be in breach of this commitment if Bank’s failure to
remain a member is attributable to any action or inaction, whether direct or
indirect, of Company.
(d)Each of Bank and Company will designate a liaison of an appropriate level of
seniority to interface with the other party and provide reasonable cooperation
and assistance to the other party to accomplish the purposes of this Agreement.
(e)Except to the extent otherwise agreed by and between Company and Bank,
Company shall be responsible for all chargebacks and losses related to the Bank
Services, each Sponsored Entity, and each Transaction for which the Bank
Services are provided by Bank, except to the extent that such chargebacks and/or
losses are caused by the gross negligence or willful misconduct of Bank.
(f)Bank shall have the right to require Company’s termination of a particular
Sponsored Agreement in the following circumstances:
(i)to the extent termination is required as a result of a violation of the then
current requirements of the Card Association Rules or Applicable Law or in the
event of actual fraud by the Sponsored Entity;
(ii)if required by a Card Association, provided that in such case Bank may only
require Company to terminate the Sponsored Agreement with respect to the Card
Association so requiring;
(iii)due to the requirements or demands of any Regulator or if failure to do so
would cause Bank to violate the requirements of Applicable Law or expose Bank to
any assessments, fees, fines or penalties from any Regulator; or
(iv)subject to Section 1.2(e) hereof, such Sponsored Entity fails to comply with
or satisfy the Sponsorship Criteria in effect at such time.


7

--------------------------------------------------------------------------------





Bank will notify Company of its desire for Company to terminate a Sponsored
Agreement together with a reasonably detailed explanation for such desire, and
will work with Company to identify approaches to mitigate risk factors (such as
initiating or increasing Sponsored Entity reserves) or transfer the Bank
Services to an alternative provider prior to requiring Company to terminate the
Sponsored Agreement; provided that, if Bank elects to require Company to
terminate a Sponsored Agreement, in no event will such termination occur later
than *** days after Company’s receipt of notice of Bank’s election, or such
shorter period as is reasonably necessary for Bank to comply with Applicable Law
or the Card Association Rules.
Upon notice to Company, Bank may place holds on funds due or to become due to a
Sponsored Entity based on Bank’s good faith evaluation of the credit risk of the
Sponsored Entity to the extent reasonable under the circumstances.
(g)Bank agrees not to exercise its termination rights under any Sponsored
Agreement in a manner inconsistent with this Agreement.
(h)Bank agrees to cooperate with Company on a timely basis in the preparation,
administration and/or signing of Sponsored Agreements that conform to the
requirements of this Agreement and the Card Association Rules. Bank hereby
authorizes Company to execute Sponsored Agreements that conform to the
requirements of this Agreement and the Card Association Rules and Applicable Law
on its behalf and for its benefit.
(i)Bank will provide Company with prompt notice of any proceedings naming
Company as a party or that could materially affect the performance by Bank of
its obligations hereunder. Bank will not bring suit in Company’s name without
the prior written consent of Company.
(j)Company may request that Bank become a member of or provide Company access to
any card network for which Bank is not already a member or participant as of the
date of request. In the event Company requests that Bank become a member of or
provide Company access to a card network for which Bank is not already a member
or participant, Company shall be responsible for Bank’s reasonable out of pocket
costs associated with Bank’s actions taken in response to such request.
(k)To the extent Company requires security or reserves from a Sponsored Entity,
Company shall use commercially reasonable efforts to have any funds in the
nature of security or reserves for such Sponsored Entity and in respect of the
Sponsored Agreement and the Sponsorship Criteria to be placed upon deposit with
Bank.


Section 1.4 Compliance with Applicable Law and Card Association Rules. During
the Term of this Agreement, Bank and Company agree to perform their respective
obligations hereunder in compliance with the requirements of the Card
Association Rules and Applicable Law, as each may be updated from time to time.


8

--------------------------------------------------------------------------------









ARTICLE II


COMPENSATION AMOUNT


Section 2.1 Compensation Amount; Reporting.
(a)Company agrees to pay Bank all amounts payable by Company to Bank pursuant to
the applicable provisions of Schedule 2.1 (the “Compensation Amount”) for the
duration of the Term. The Compensation Amount shall be calculated by Company and
paid to Bank monthly in arrears for each month of the Term, with payment of the
Compensation Amount for each month becoming due and payable *** days after the
end of such month. In addition to Company’s obligation set forth in the
immediately preceding sentence, Company shall provide to Bank a reasonably
calculated estimate of the Compensation Amount for each month no later than the
*** Business Day after the conclusion of such month. The Company agrees to
provide any available data or reporting that would be useful in estimating the
final compensation amount prior to such *** business day. The Compensation
Amount shall not include fees, charges or assessments imposed on Bank by
third-party providers and passed on to Company, including any Card Association
Fees owed hereunder.
(b)Concurrently with Company’s monthly payment to Bank of the Compensation
Amount, Company shall provide to Bank a written report signed by a duly
authorized employee of Company attesting to the Sponsored Volume and Total
Volume, respectively, for the prior month to which the payment relates.


Section 2.2 Taxes. Each of Company and Bank shall be responsible for its own
respective (i) personal property taxes on property it uses, regardless of
whether such property is owned or leased, (ii) franchise and privilege taxes on
its business, (iii) taxes based on its net income or gross receipts, and (iv)
taxes based on the employment or wages of its employees, including FICA,
Medicare, unemployment, worker’s compensation and other similar taxes. In
addition, Bank shall be responsible for any sales, use, excise, value-added,
services, consumption and other taxes and duties payable by Bank on the goods or
services used or consumed by Bank in providing the Bank Services where the tax
is imposed on Bank's acquisition or use of such goods or services and the amount
of tax is measured by Bank's costs in acquiring such goods or services. Company
shall be responsible for any sales, use, excise, value-added, services,
consumption and other taxes or duties payable by Company on goods or services
used or consumed in providing the Company Services where the tax is imposed on
Company’s acquisition or use of goods or services and the amount of tax is
measured by Company’s costs in acquiring such goods or services.


ARTICLE III


CLEARING SETTLEMENT & COMPANY ACCOUNTS
Section 3.1     Treasury Management Services. Company and Bank acknowledge and
agree that any deposit, payment or other treasury management services with
respect to any accounts of Company held at Bank (including without limitation
those for wire, ACH or other electronic funds transfers, or other payment or
deposit services and for transactions initiated by Company from or to the
Clearing Account, Settlement Account, Company Account or Reserve Account) shall
be governed by the terms of the Treasury Management Agreement.
Section 3.1Settlement and Clearing Accounts.
(a)Settlement Account. Bank or Company will maintain an account or accounts to
receive settlement from and pay settlement to Card Associations related to all
applicable Sponsored Entities (collectively, the “Settlement Account”). As part
of Bank’s consideration for the Compensation Amount paid to Bank herein, Bank
will receive and settle transactions through the interchange process of the Card
Associations in accordance with the terms of this Agreement. Company, on behalf
of Bank, will provide for payment and transfer of funds from the Settlement
Account in accordance with Card Association Rules, and Company will direct Bank
on such funds transfers with respect to Sponsored Entities. Company shall be
responsible for any instructions provided by it or its agents to Bank, and
Company shall be responsible for any shortfall in the Settlement Account, which
Company agrees to fund within ***.


9

--------------------------------------------------------------------------------





(b)Clearing Account. Company will maintain an account or accounts to process the
clearing data to make monetary entries to its general ledger systems, to update
Company and Settlement Accounts, and to make entries to merchant and issuer
accounts related to Sponsored Entities (collectively the “Clearing Account”).
Company shall be responsible for any instructions provided by it or its agents
to Bank.
(c)Account Maintenance. Company and Bank have agreed to the process with regard
to the maintenance of the Settlement Account, Clearing Account, Company Account
and certain other accounts related to the relationship between Bank and Company.
Section 3.3Company Account. Company will maintain an operating account with Bank
(the “Company Account”) for the purpose of receiving discount rates, fees and
other amounts due Company pursuant to the Sponsored Agreements. Bank shall
transfer such amounts to the Company Account from the Settlement Account at the
times mutually agreed upon but no less than monthly. Company will use its
commercially reasonable efforts to maintain a positive balance in the Company
Account at all times. To the extent Company owes Bank any fees or other amounts
under this Agreement, Bank may satisfy such obligations by debiting either the
Company Account or withholding funds that otherwise would be transferred to the
Company Account.
Section 3.4Reserve Account. In the event that (a) Company breaches its financial
commitments under this Agreement or (b) Company is in default with regard to any
payment or other covenant or obligation under any credit agreement or indenture
representing a secured debt obligation of Company (excluding capital leases) or
an unsecured debt obligation of Company with a principal amount in excess of
$*** (any such default, a “Company Credit Default”) and such Company Credit
Default is not cured or waived within *** days, then, Bank may require a reserve
account (the “Reserve Account”) to be established by Company with Bank to secure
the obligations of Company to Bank hereunder in such amount or amounts
reasonably determined by Bank based on a reasonable assessment by Bank of
Company’s past processing volume and chargebacks or if required by any Card
Association or Regulator or rule issued by either of the same, plus any
anticipated Card Association liabilities for which Company is responsible,
including any liabilities incurred as a result of any Sponsored Entity. The
Reserve Account may not be funded by amounts from the Settlement Account, but
may be funded by amounts in the Company Account or from Company directly. In the
event a Reserve Account is established (except for any Reserve Account
established upon expiration or termination of this Agreement) and thereafter
Company has cured any Company Credit Default and otherwise is in compliance with
its financial covenants for a full fiscal quarter, then Bank shall refund any
amounts in such Reserve Account. Upon expiration or termination of this
Agreement, Company shall fund the Reserve Account with an amount reasonably
requested by Bank to deal with chargebacks and trailing activity, and Bank shall
(x) refund portions of such amount reasonably as such trailing activity is
settled and (y) refund the full amount of the Reserve Account upon transfer of
the BINs and ICAs to a successor sponsor bank, less any amounts then-owed by
Company to Bank.
Section 3.5Security Interest. In order to secure the obligations of Company to
Bank under this Agreement, in the event that Company is required to establish a
Reserve Account pursuant to Section 3.4 hereof, then Company will grant Bank a
lien and security interest in all of its right, title and interest in the
following assets: (a) the Company Account and all sums held in, or that are or
become due to, the Company Account, the Reserve Account and any other accounts
of Company with Bank or its affiliates; (b) the Sponsored Agreements and any
amounts due or to become due to Company or any rights of Company to receive
compensation and fees pursuant to the Sponsored Agreements; (c) the BINs and
ICAs related to the Sponsored Agreements; and (d) all books, records and
proceeds related to the foregoing. Company hereby agrees to execute at the time
a security interest is created, and hereby agrees and authorizes Bank to execute
and file (at Company’s expense) at the time a security interest is created, any
documents to create, perfect, maintain and enforce such security interest,
including the filing of UCC financing statements. Bank shall release, and hereby
authorizes Company to execute and file a termination statement so releasing, any
security interest granted hereunder promptly after refunding the full amount of
the Reserve Account pursuant to Section 3.4 hereof. Upon expiration or
termination of this Agreement, Bank shall promptly release, and hereby
authorizes Company to execute and file a termination statement so releasing, its
security interest in any of the foregoing assets, other than the Reserve
Account, following the funding of the Reserve Account in the amount reasonably
requested by Bank in accordance with the last sentence of Section 3.4 of this
Agreement. Company is not restricted or prohibited from granting liens in the
foregoing collateral, provided that they are subordinate to those of Bank.
Notwithstanding the foregoing, the Bank acknowledges that all existing liens
related to the Company’s existing credit facility as the same may be amended,
restated, amended and restated, supplemented, modified, refinanced and/or
replaced from time to time, with the same and/or different lenders, are
permitted liens and the existence of such liens shall not be deemed in any way
to constitute a breach of this Agreement. In the event that Company (x) desires
to (i) sell a portion of its Sponsored Agreements or (ii) transfer a portion of
its Sponsored Agreements to another BIN or ICA held by a party other than Bank,
and (y) is in compliance with its financial and other material non-financial
commitments under this Agreement and has cured any Company Credit Default for a
full fiscal quarter following a breach hereof or such Company Credit Default,
then Company may request, and Bank shall promptly grant, a release of any
security interest with respect to such Sponsored Agreements and the books and
records relating thereto.




10

--------------------------------------------------------------------------------





Section 3.6Settlement Risk. Bank shall not be responsible for the systemic risk
of loss associated with a Card Association or the failure of a Card Association
to effect settlement of transactions or to perform its obligations hereunder in
the event of such failure; provided that this Section 3.6 shall not relieve Bank
of its obligations in the settlement process once the funds or information is
received from the Card Association.


ARTICLE IV
REPORTS AND RECORDS; BUSINESS CONTINUITY;
CERTAIN CONSENT RIGHTS


Section 4.1Reports. Bank agrees to designate a Company representative as Bank’s
designee to receive all communications, reporting or other information relating
to Company, Company Services, Sponsored Entities and/or Sponsored Agreements
from the Card Associations. Company will make available copies of such
information at Bank’s reasonable request. To the extent Company or Bank receives
any material report or communication related to this Agreement (each a
“Report”), including those from Card Associations, Sponsored Entities or
Regulators, and which Reports are not otherwise received by the other party, the
party receiving the Report will, if not prohibited by Applicable Law, promptly
provide a copy of such Report to the other party. Each of Bank and Company will
provide notice of, and will allow the other party to participate in, any
material discussions or negotiations with any Card Association relating to any
content contained in a Report. The form and format of any other routine report
utilized as periodic communication between Bank and Company will be as mutually
agreed by Bank and Company. Bank and Company may mutually agree to generate and
receive other reports relating to their respective obligations under this
Agreement.


Section 4.2Records. At all times and at Company’s expense, Company will maintain
accurate and complete business records relating to its Sponsored Entities and
Sponsored Agreements in accordance with Applicable Law and the Card Association
Rules, including records demonstrating Company’s compliance with its obligations
under this Agreement.


Section 4.3***.


Section 4.4 Certain Notice and Consent Rights of Bank.


(a)In the event that (x) Company desires to, or enters into, new arrangements
with a Third-Party Agent, (y) Company desires to have Bank provide Bank Services
to the then-existing portfolio of such Third-Party Agent and (z) the Payment
Transaction Volume of such then-existing portfolio was greater than *** ($***)
but less than *** Dollars ($***) in the *** month period prior to the effective
date of such arrangement:
(i)Company shall provide Bank with *** Business Days prior written notice of its
intent to commence conversion activities with regard to the then-existing
portfolio of such Third-Party Agent together with Diligence Information for such
portfolio;
(ii)Company shall cause such Third-Party Agent to terminate the contract of, or
otherwise provide for the alternate sponsorship of, any Person which does not
comply with the Sponsorship Criteria;
(iii)Company and Bank shall use commercially reasonable efforts to take such
actions so that Bank is providing Bank Services to such then-existing portfolio
as soon as practicable after the *** Business Day period set forth in Section
4.4(a)(i) above.
(b)In the event that (x) Company desires to, or enters into, new arrangements
with a Third-Party Agent, (y) Company desires to have Bank provide Bank Services
to the then-existing portfolio of such Third-Party Agent and (z) the Payment
Transaction Volume of such then-existing portfolio was equal to or greater than
*** Dollars ($***) in the *** month period prior to the effective date of such
arrangement:
(i)Company shall provide Bank with *** Business Days’ prior written notice of
its intent to commence conversion activities with regard to the then-existing
portfolio of such Third-Party Agent together with Diligence Information for such
portfolio;


11

--------------------------------------------------------------------------------





(ii)During the *** Business Day period set forth in Section 4.4(b)(i) above,
Bank shall have the right to exercise its Declination Right with regard to such
Third-Party Agent or with regard to a portion of the then-existing portfolio of
such Third-Party Agent by providing written notice to Company, in which case
Company shall have the option to:
(1)Commence conversion activities with regard to all or a portion of the
then-existing portfolio of such Third-Party Agent, in which case Company and
Bank shall use commercially reasonable efforts to take such actions so that Bank
is providing Bank Services with regard to all or a portion of the then-existing
portfolio as soon as practicable after the *** Business Day period set forth
above (for the avoidance of doubt, any conversion hereunder shall not waive
Bank’s exercise of its Declination Rights); or
(2)Not commence conversion activities and obtain services similar to Bank
Services from a third party for all or a portion of the then-existing portfolio.
For the avoidance of doubt, Company shall be permitted to enter into a Sponsored
Agreement with a Third-Party Agent as to which Bank has exercised its
Declination Right with respect to its future activities and referrals (so long
as such Third-Party Agent is in compliance with the Sponsorship Criteria);
(iii)Company shall cause such Third-Party Agent to terminate the contract of, or
otherwise provide for the alternate sponsorship of, any Person that does not
comply with the Sponsorship Criteria.
(c)In the event that (x) Company acquires assets of any third party, whether by
merger, stock or asset purchase or otherwise (a “Company Acquisition”), (y)
Company desires Bank to provide Bank Services with regard such assets and (z)
Payment Transaction Volume related to such assets for the *** month period prior
to such acquisition was less than *** percent (***%) of Sponsored Volume for
such *** month period:
(i)Company shall provide Bank with *** Business Days prior written notice
(together with the Diligence Information with regard to such assets) of the date
it desires Bank to commence providing Bank Services with regard to such assets;
(ii)Company shall terminate the contract of, or otherwise provide for the
alternate sponsorship of, any Person which does not comply with the Sponsorship
Criteria; and
(iii)Company and Bank shall use commercially reasonable efforts to take such
actions so that Bank is providing Bank Services on or prior to the date
specified by Company in the notice referenced in Section 4.4(c)(i) above.
(d)In the event (x) of a Company Acquisition, (y) Company desires Bank to
provide Bank Services with regard to such assets and (z) Payment Transaction
Volume related to such assets for the *** month period prior to such acquisition
was equal to or in excess of *** percent (***%) of Sponsored Volume for such ***
month period:
(i)Company shall provide Bank with written notice (together with the Diligence
Information with regard to such assets) at least *** Business Days’ prior to the
date it desires Bank to commence providing Bank Services with regard to such
assets;
(ii)During the *** Business Day notice period set forth in Section 4.4(d)(i)
above, Bank shall have the right to exercise its Declination Right with regard
to all or a portion of the assets of such Company Acquisition by providing
written notice to Company, in which case Company shall have the option to:
(1)Commence conversion activities with regard to all or a portion of the assets
of such Company Acquisition, in which case Company and Bank shall use
commercially reasonable efforts to take such actions so that Bank is providing
Bank Services with regard to such assets (or portion thereof) as soon as
practicable after the *** Business Day period set forth above (for the avoidance
of doubt, any conversion hereunder shall not waive Bank’s exercise of its
Declination Rights); or
(2)Not commence conversion activities and exercise its right to receive services
similar to Bank Services from a third party for all or a portion of the assets
of such Company Acquisition.
(i)For the avoidance of doubt, Company shall terminate the contract of, or
otherwise provide for the alternate sponsorship of, any Person which does not
comply with the Sponsorship Criteria.


(e)For the avoidance of doubt, the terms of this Section 4.4 shall be considered
material terms of this Agreement.


12

--------------------------------------------------------------------------------





(f)Notwithstanding anything contrary to the foregoing, Bank shall use
commercially reasonable efforts to expedite its review of Diligence Information
so as to permit the parties to commence conversion activities as promptly as
reasonably practicable following the delivery by Company of written notice under
this Section 4.4.


ARTICLE V
AUDIT


Section 5.1Audits.
(a)Each party shall provide the other, its employees, its auditors and
Regulators with reasonable access, upon no less than *** days’ advance written
notice, to conduct financial, operational and technical audits of the other
party to verify compliance with such party’s obligations under this Agreement
and assessment of the Compensation Amount, fees and other charges under this
Agreement. A party may not exercise its audit rights hereunder more than *** in
any *** month period (provided, however, that assessments initiated by a Card
Association shall not constitute an audit hereunder), but provided further that,
a party may exercise its audit rights more frequently in the event that such
party has identified the other party’s meaningful non-compliance with this
Agreement, or if such party reasonably believes that the other party is not in
meaningful compliance with this Agreement; provided, however, that any audit
rights in addition to the annual audit right described above shall be limited to
the subject area of a party’s meaningful non-compliance (or the subject area
that a party reasonably believes that the other party is not in meaningful
compliance). In performing any audit, a party and its Auditor (defined below),
as applicable, shall endeavor to complete the audit within *** business days and
otherwise in such a manner as to avoid unnecessary disruption of the other
party’s business operations. Audits will occur during normal business hours and
at a mutually agreeable time. A party being audited in accordance with the terms
hereof will assist in any such audit as requested; provided, however, that the
party being audited reserves the right to charge the other party for reasonable
expenses in providing such review assistance. If in the course of an audit, a
party identifies the other party’s non-compliance with the terms of this
Agreement, the auditing party shall notify the party being audited of such
non-compliance within *** days of identifying the non-compliance and the party
being audited shall remediate such non-compliance at its sole cost and expense.
For purposes of clarity, a “Due Diligence Review” of Company or Company’s
Subcontractors is not considered an “audit” for purposes of the audit frequency
limitation set forth in this Section 5.1. For purposes of this Section 5.1, “Due
Diligence Review” means operational reviews, regular and recurring oversight and
monitoring processes, and risk management assessments.
(b)As part of any audit, Bank may review a representative sample of Sponsored
Agreements and other records maintained by Company pursuant to this Agreement. 
The sample size will vary and will be dependent on the number and types of
Sponsored Entities.
(c)Any Regulator with jurisdiction over a non-performing party will have the
right to audit the party performing services to the extent of such Regulator’s
authority to audit such non-performing party if such non-performing party were
performing the services hereunder internally and has relevant jurisdiction over
the party performing services. In the event of any such Regulator audit, the
party being audited will reasonably cooperate with such audit and provide such
Regulator with all information and data relating to the services being provided.
Each party further acknowledges that any information disclosed to the auditing
party during the Term of the Agreement in any way related to an audit, including
but not limited to the specific contents and general results of such audit,
shall be treated as Confidential Information of the party being audited. Upon
the later of the expiration/termination of the Agreement and the date a party is
no longer required to maintain such Confidential Information for compliance with
Applicable Law, each party shall either return all copies, memoranda, materials,
other papers and copies relating to the audit or, alternatively, certify in
writing to the disclosing party that all such information has been properly
destroyed. Notwithstanding anything to the contrary herein, each party
acknowledges that the other party is a regulated entity and that any audit by a
Regulator may require coordination with the Regulator of such party.
(d)Subject to the notice provisions, restrictions and other terms of this
Section 5.1, during the Term of the Agreement and during the period for which a
party must maintain records relating to the services provided hereunder, each
party shall provide to the other party, and to such party’s Auditor (as
applicable), access at reasonable hours to personnel, to the facilities at or
from which services are then being provided, and to pertinent information, all
to the extent reasonably relevant to the services and obligations under this
Agreement or schedule hereto. Each party shall provide to such reviewers,
inspectors, regulators, and representatives such assistance, as reasonably
required and shall cooperate fully with the reviewing party or its Auditor in
connection with audit functions and with regard to examinations by Regulators.
Each party reserves the right to charge the reviewing party’s reasonable
out-of-pocket expenses in providing such assistance.


13

--------------------------------------------------------------------------------





(e)Each party reserves the right to use a third-party auditor (“Auditor”) in
connection with such party’s audit rights hereunder, provided that (A) such
party provides the other party with advance written notice of the name and a
summary of the related professional experience of such Auditor, (B) such Auditor
must be reasonably familiar with the services provided hereunder, (C) the party
being audited approves such Auditor, which approval will not be unreasonably
withheld, and (D) the auditing party will be responsible for managing the Audit
and ensuring such Auditor complies with the provisions of this Section 5.1. Each
party, and any Auditor or other third party authorized by this Section 5.1 to
perform an audit of a party on behalf of the other party, will be required to
comply with the audited party’s reasonable security and confidentiality.
(f)Notwithstanding anything herein to the contrary, no party shall be required
to provide, nor allow the other party access to, any information in connection
with an audit hereunder that such party reasonably believes, in good faith, may
materially jeopardize the confidentiality, security or safety and soundness of
such party’s system or its customers.
(g)In addition to any other rights granted pursuant to this Section 5.1, Bank
shall have the right to inspect Company’s books and records to verify (i)
Company’s compliance with the reporting requirements set forth in Section 2.1(b)
regarding reporting of Total Volume and Sponsored Volume; and (ii) to ensure
Company’s daily reconciliation of the Clearing Account and the Company Account.


Section 5.2Audit Expense. Each party shall pay the cost of audits which it
initiates hereunder; provided that, in the event that such an audit identifies a
party’s material non-compliance with this Agreement, the non-complying party
shall be required to pay the expenses of any subsequent audits (provided such
audits are solely limited to the subject area of the material non-compliance)
until the material non-compliance has been remediated to the reasonable
satisfaction of the auditing party.


ARTICLE VI
ADDITIONAL FEES AND EXPENSES


Section 6.1Card Association Fees, Related Expenses and Liabilities. Company is
responsible for all fees and expenses incurred or payable by Bank or Company in
connection with the establishment, maintenance or use of the BINs and ICAs
related to this Agreement, including all Interchange, assessments, network fees,
fines, penalties, expenses of initial and ongoing registration of Company or any
of its Subcontractors or service providers, and any other amounts due to or
assessed by any Card Association related to or in connection with the Bank
Services or Company Services (collectively, “Card Association Fees”). Company
will pay such Card Association Fees directly to the applicable Card Association
or will promptly reimburse Bank for any such fees paid by Bank to any Card
Association; provided that, Company shall not be liable for Card Association
Fees (a) arising out of the gross negligence or willful misconduct of Bank, or
(b) to the extent solely attributable to Bank’s breach of this Agreement or
violation of Applicable Law or the Card Association Rules. The Card Association
Fees shall not be included in the Compensation Amount. As between Bank and
Company, Company is responsible for all costs and expenses related to Company’s
and each Sponsored Entity’s compliance or noncompliance with the requirements of
Applicable Law and Card Association Rules, relating to this Agreement or the
Company Services and Bank Services contemplated hereby, and the Sponsored
Agreements, including, but not limited to, the expense of any data security
compliance or breach or other requirements mandated by any Card Association
Rules, including compliance with PCI Requirements. Company shall not be
responsible for the cost of Bank’s compliance with any Card Association Rules,
data security or other requirements, including compliance with PCI Requirements,
that are not related to the Bank Services or Company Services
Section 6.2Company Account. As between Company and Bank, Company is solely
responsible for all losses related to this Agreement, including losses to Bank,
due to or caused by a Sponsored Entity related to this Agreement, such as losses
resulting from chargeback, fraud, bankruptcy or similar events. To the extent
there are insufficient funds in the Company Account to pay such losses, Bank
shall notify Company in writing of the deficiency and Company shall promptly
deposit funds in the Company Account sufficient to pay those losses. Bank may
setoff losses from amounts otherwise due Company hereunder; provided that,
Company shall not be liable for (i) losses arising out of negligent acts or
omissions or misconduct of Bank or breach by Bank of this Agreement or (ii)
losses arising out of claims which are subject to indemnification by Bank under
this Agreement.
Section6.3Conversion Costs. Except in the event of a termination by Company
pursuant to Section 9.3 or 9.4, Company shall pay any reasonable conversion
costs of Bank resulting from the expiration or termination of this Agreement.
Notwithstanding the foregoing, Bank shall be responsible for such conversion
costs to the extent Bank’s membership in any Card Association is terminated,
suspended or reduced in scope or scale as a result of actions within the direct
control of Bank and not within Company’s control.


14

--------------------------------------------------------------------------------





Section 6.4Other Costs and Expenses. Except as otherwise specified herein, each
party shall be responsible for its own costs and fees in the preparation of this
Agreement and carrying out of its obligations under this Agreement.


ARTICLE VII
REPRESENTATIONS AND WARRANTIES AND COVENANTS


Section 7.1Bank - General. Bank hereby represents and warrants to Company and
covenants with Company as follows:
(a)Bank is duly chartered and validly existing as an Ohio banking corporation
with full power and authority to carry on its banking business as now conducted.
(b)Bank has all requisite corporate power and authority to enter into and
perform all its obligations under this Agreement. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate action in respect
thereof on the part of Bank. This Agreement constitutes the legal, valid and
binding obligation of Bank enforceable against it in accordance with its terms,
subject only as to enforceability of bankruptcy, insolvency and other laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity.
(c)No consent, approval or authorization of, or declaration, notice, filing or
registration with, any Regulator or any other Person is required to be made or
obtained by Bank in connection with the execution, delivery and performance of
this Agreement except as may be required to register Company and any Sponsored
Entity or other organization as required by the Card Association Rules and
except to the extent that any such approval, authorization, declaration, notice,
filing or registration would not have a material effect on Bank’s ability to
perform under this Agreement.
(d)As of the date hereof, there is no litigation, civil proceeding or
governmental proceeding pending or, to the knowledge of Bank, threatened, and
there is no proceeding, pending dispute or ongoing investigation with any Card
Association, and Bank does not know of any basis for any such litigation,
proceeding, dispute or governmental or Card Association investigation or any
order, injunction or decree outstanding which does or might materially affect
Bank’s ability to enter into this Agreement or carry out Bank’s obligations
thereunder or resulting in a material liability to Company or Bank.
(e)This Agreement does not conflict with any other agreement or obligation of
Bank and neither the execution and delivery nor the performance of this
Agreement will violate, conflict with, result in a breach of or default under,
or constitute a violation of Bank’s bylaws, any agreement or any Applicable Law,
judicial decree or order by which Bank is bound except to the extent that any
such conflict, breach, violation or default would not have a material effect on
Bank’s ability to perform under this Agreement.
(f)As of the date of this Agreement, Bank is a principal member or licensee, as
the case may be, in good standing of Visa, MasterCard and the other Card
Associations set forth on Schedule 1.1(f) to this Agreement, and no Card
Association has notified Bank that any limitation with respect to dollar volume,
transaction volume or otherwise are or may be imposed on Bank with respect to
the transactions cleared by Bank through such Card Association. Bank shall
promptly notify Company if it, at any time, receives any such notice or has
reason to believe that any such limitation may be imposed on it.
(g)During the Term of this Agreement, Bank will respond and use commercially
reasonable efforts to promptly and professionally resolve the reasonable
inquiries of Company, Card Associations and Regulators.
Section 7.2Company - General. Company hereby represents and warrants to Bank and
covenants with Bank as follows:
(a)Company is a limited liability company duly organized and validly existing
under the laws of the State of Delaware with full power and authority to carry
on its business as now conducted.
(b)Company has all requisite power and authority to enter into and perform all
its obligations under this Agreement. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all necessary action in respect thereof on the
part of Company. This Agreement constitutes the legal, valid and binding
obligation of Company enforceable against it in accordance with its terms,
subject only as to enforceability of bankruptcy, insolvency and other laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity.


15

--------------------------------------------------------------------------------





(c)To the knowledge of Company, no consent, approval or authorization of, or
declaration, notice, filing or registration with, any Regulator or any other
Person is required to be made or obtained by Company in connection with the
execution, delivery and performance of this Agreement except for the
registration of Company, any of its third party providers and each Sponsored
Entity with the Card Associations as required by the Card Association Rules and
this Agreement.
(d)As of the date hereof, to the knowledge of Company, there is no litigation,
proceeding or governmental investigation pending or threatened, and there is no
proceeding, pending dispute or ongoing investigation with any Card Association,
and Company does not know of any basis for any such litigation, proceeding,
dispute or governmental or Card Association investigation or any order,
injunction or decree outstanding which does or might materially affect Company’s
ability to enter into this Agreement or carry out Company’s obligations
hereunder.
(e)To the knowledge of Company, this Agreement does not conflict with any other
agreement or obligation of Company and neither the execution and delivery nor
the performance of this Agreement will violate, conflict with, result in a
breach of or default under, or constitute a violation of Company’s charter
documents or membership and operating agreement, any agreement or any Applicable
Law by which Company is bound.
(f)Company will be a registered Visa Third-Party Agent, MasterCard Service
Provider, ISO or other such designation of Bank under applicable Card
Association Rules and remain in good standing and will continue to maintain
those registrations throughout the Term of this Agreement.
(g)During the Term of this Agreement, Company will respond to and use best
efforts to promptly and professionally resolve the reasonable inquiries of Bank,
Card Associations, Regulators and Sponsored Entities.
(h)Company’s systems used to provide Company Services do not and shall not
infringe any third-party patents, copyrights, trademarks, trade names, service
marks or other intellectual property rights.
Section 7.3Company - Card Association Representations, Warranties and Covenants.
Company hereby represents and warrants to Bank and covenants with Bank as
follows:
(a)Company has received and understands all Card Association Rules and
Applicable Law and agrees (i) to comply in all material respects therewith, and
(ii) to take no action or refrain from action that would cause Bank’s failure to
comply with the then current requirements of the Card Association Rules or
Applicable Law.
(b)On an ongoing basis, Company will regularly provide Bank with the current
addresses for all its offices to the extent requested by Bank.
(c)In the event of any irreconcilable conflict between any provision of this
Agreement and the Card Association Rules, except to the extent of any indemnity
obligation of Company to Bank hereunder, the Card Association Rules in each
instance shall govern and control.
(d)Company acknowledges and agrees that Card Associations’ respective trademarks
and service marks are the sole and exclusive property of such Card Associations
(“Card Association Marks”). To the extent required by the Card Association
Rules, Company agrees to not unreasonably contest the ownership of these Card
Association Marks and that Card Associations may at any time immediately and
without advance notice prohibit Bank, Company or a Sponsored Entities from using
their respective Card Association Marks.
(e)Company acknowledges and agrees that Card Associations shall have the right,
either in law or in equity, to enforce any provision of the Card Association
Rules and to prohibit Company’s conduct that creates a risk of injury to Card
Associations or that may adversely affect the integrity of Card Association
systems, information or both. Company agrees to refrain from taking any action
that would have the effect of interfering with or preventing an exercise of
these rights by Card Associations.
(f)Company agrees not to use any Card Association Marks other than as permitted
by the Card Association Rules. To the extent required by the Card Association
Rules, Company also agrees not to suggest, imply or in any manner create an
impression that it is a member of, endorsed by or an authorized representative
of any Card Association unless such rights are granted to Company through a
direct agreement between Company and the applicable Card Association.
(g)As between Bank and Company, Company shall be responsible for ensuring that
all Sponsored Entities comply with the Card Association Rules, and for any
losses that may result for Bank or otherwise, as a result of any Sponsored
Entity’s failure to comply with the Card Association Rules. Company further
agrees, to the extent required by the Card Association Rules, to the following:
(i)Company will not use Card Association equipment and software (“Card
Association Systems”) and Card Association information identified or reasonably
understood to be confidential or proprietary (“Card


16

--------------------------------------------------------------------------------





Association Confidential Information”) for anything other than to provide
Company Services in accordance with the Card Association Rules;
(ii)To treat the Card Association Systems and Card Association Confidential
Information in at least as careful and confidential a manner as Company treats
its own or Bank’s systems, proprietary information and Confidential Information;
(iii)To acknowledge that access to the Card Association Systems and Card
Association Confidential Information does not convey to Company any right,
title, interest or copyright therein or any license to use, sell, exploit, copy
or develop them further;
(iv)To limit access to the Card Association Systems and Card Association
Confidential Information to only those Company employees with a need to have
access for Company to perform Company Services under this Agreement and to
implement and maintain reasonable and appropriate safeguards to prevent
unauthorized access to or use of the Card Association Systems or Card
Association Confidential Information;
(v)Upon termination of Company’s registration with a Card Association, to
immediately cease any and all use of such Card Association Systems and promptly
thereafter deliver to Bank all Card Association Confidential Information then in
its possession or control, upon request by one or more Card Associations to
immediately cease any and all use of the Card Association Systems and promptly
thereafter deliver all Card Association Confidential Information then in its
possession or control to Card Associations; and
(vi)To immediately advise Bank if Company becomes aware that any unauthorized
Person or external entity gains access to the Card Association Systems or Card
Association Confidential Information by or through Company, the Sponsored
Entities or any of their systems or with respect to the Company’s business,
whether by legal proceeding or otherwise.
(h)Card Associations may at any time conduct financial and procedural audits of
Company to the extent set forth in the applicable Card Association Rules.
Company agrees to cooperate with and promptly supply any Card Association with
all information and material reasonably requested, including information about
Sponsored Entities and cardholders.
(i)Card Associations may determine it is necessary to impose risk conditions on
Company or Sponsored Entities.
(j)Company will at all times maintain compliance with, and use commercially
reasonable efforts to ensure that its Sponsored Entities will at all times
maintain compliance with, data security standards and requirements established
by the Card Associations, including without limitation PCI Requirements. Company
agrees to provide Bank with a monthly report identifying the Sponsored Entities
that have been identified by a Card Association as a common point of compromise
resulting in a requirement that the merchant engage a PCI forensic investigator
to perform a forensic examination along with a status of such matter. Upon
request and without limitation of frequency, Company agrees that it shall obtain
documents evidencing a Sponsored Entity’s compliance with PCI Requirements. In
the event Company becomes aware that any Sponsored Entity is not in compliance
with PCI Requirements, Company will provide documentation thereof to Bank and
will take all commercially reasonable measures, up to and including termination
of such Sponsored Agreements, to ensure such Sponsored Entities remediate any
non-compliance as soon as reasonably possible and in accordance with all Card
Association mandated timeframes.


ARTICLE VIII


CONFIDENTIALITY; EXCLUSIVITY


Section 8.1Confidential Information.
(a)The parties expressly acknowledge that in the course of the parties’
negotiation of this Agreement and the performance hereunder, both parties have
disclosed prior to the date hereof and may continue to disclose Confidential
Information. All Confidential Information shall be held in the strictest
confidence and will not be disclosed, except as specifically permitted by the
terms hereof. Each party and its employees, representatives, legal counsel,
accountants and other agents will use the Confidential Information solely for
the purpose of performing under and in compliance with the terms of this
Agreement, will not use the Confidential Information for any other purpose, and
will not disclose or communicate the Confidential Information, directly or
indirectly to any third party. Notwithstanding the foregoing, each


17

--------------------------------------------------------------------------------





party further agrees that the Confidential Information will be disclosed only to
such of its representatives who need to know the Confidential Information for
the purposes described above. Before being provided with any Confidential
Information, each such representative shall be informed of the confidential
nature of the Confidential Information and the terms of this Agreement, shall be
directed to treat the Confidential Information confidentially, and shall agree
to abide by each confidentiality provision of this Agreement. Each party shall
in any event be responsible for any breach of this Agreement by any
representative.
(b)Each party shall take all reasonable steps necessary to keep confidential the
Confidential Information and shall take all reasonable steps necessary to assure
observation of this Agreement by its representatives. All Confidential
Information shall remain the exclusive property of the respective party or its
affiliates, as applicable. Upon request by the other party, each party shall
promptly surrender to them any of the Confidential Information in its
possession, and shall surrender all Confidential Information to the other party
promptly upon request. The parties will not retain any copies of the
Confidential Information, unless otherwise agreed in writing by both parties.
(c)Each party expressly further agrees that it shall return to the disclosing
party upon that party’s request or upon termination of the Agreement any such
Confidential Information and copies thereof.
(d)Each party shall promptly notify the other party of any material breaches in
security, unauthorized entry or hacking of any of its systems, software or other
secured locations, or of any unauthorized disclosures or breaches regarding any
Confidential Information in accordance with such party’s policies and
procedures.
Section 8.2Non-Confidential Information. The provisions of this Article 8 shall
not apply to information which: (i) is in the public domain or in the possession
of the receiving party without restriction at the time of receipt under this
Agreement (except to the extent that information with respect to Company and its
business was available to Bank as a result of Bank’s direct or indirect prior
ownership of the business now conducted by Company); (ii) is used or disclosed
with the prior written approval of the disclosing party; (iii) is independently
developed by the receiving party without use of the other party’s Confidential
Information; (iv) is or becomes known to the receiving party from a source other
than the disclosing party without breach of this Agreement by the receiving
party or (v) is ordered to be released by a court of competent jurisdiction or
appropriate regulatory authority, but in such a case the party required to
disclose the information, to the extent possible and legally permissible, shall
provide the other party with timely prior notice of the requirements and
coordinate with such other party in an effort to limit the nature and scope of
the required disclosure.
Section 8.3Remedy. In the event of any breach of Sections 8.1 or 8.2, the
parties agree that the non-breaching party will suffer irreparable harm and the
total amount of monetary damages for any injury to the non-breaching party from
any violation of Sections 8.1 or 8.2 will be impossible to calculate and will
therefore be an inadequate remedy. Accordingly, the parties agree that the
non-breaching party shall be entitled to seek temporary and permanent injunctive
relief against the breaching party, its affiliates, employees, officers,
directors, agents, representatives, Subcontractors or independent contractors,
and the other rights and remedies to which the non-breaching party may be
entitled to at law, in equity and under this Agreement for any violation of this
Article 8. The provisions of Sections 8.1, 8.2, and 8.3 shall survive the
termination of this Agreement.
Section 8.4Exclusivity.
(a)The Company will be permitted to receive services similar to the Bank
Services from other parties or to provide such similar services for its own
account.
(b)Except as set forth below, Bank shall provide Bank Services exclusively to
Company and to no other Person or entity. Bank shall be permitted to provide
Bank Services to Persons in an amount not to exceed (i) from and after the date
hereof and until ***, an annual aggregate dollar value of transactions (which
would be Transactions if supported by Company) of $***, and (ii) from and after
***, an annual aggregate dollar value of transactions (which would be
Transactions if supported by Company)which is equal to or less than *** percent
(***%) of Company’s Total Volume for the immediately prior Sponsored Year (the
amounts set forth in (i) and (ii) above being referred to as the “Permitted
Volume”); provided, however that (i) Bank shall not agree to provide services
similar to Bank Services to any Person who, at the time Bank would enter into a
contract to provide such Bank services, is reported to be one of the *** largest
merchant acquirers in the United States in the Nilson Report (or, if the Nilson
Report is no longer in existence, a similarly reputable publication), and (ii)
Bank shall not solicit any Person for services similar to Bank Services to which
Company has provided Company Services in the *** year period prior to the date
that Bank is proposing to commence providing such Bank services and (iii) ***.
In addition, notwithstanding anything in this Agreement to the contrary, Bank
shall be permitted, without restriction or limitation, to provide services
similar to the Bank Services to any customer of Bank so long as such services
are not used to facilitate or support Transactions (ignoring, for purposes
hereof, whether such Transaction are supported by Company) occurring over a Card
Association identified on Schedule 1.1(f) to this Agreement or any other network
or association of which Bank becomes an authorized member or participant after
the Effective Date which network or association operates in a manner that is
substantially similar to the Card Associations identified on Schedule 1.1(f)
hereto (i.e., that facilitates transactions based on the presentation by a
cardholder of a card,


18

--------------------------------------------------------------------------------





code or device to a merchant or ATM, which the merchant or ATM accepts and uses
to initiate a debit or charge through the network or association to the
cardholder’s account at the financial institution that issued the applicable
card, code or device). Notwithstanding the foregoing, in the event that an
acquiring entity does not agree to maintain any acquired Sponsored Agreements as
Sponsored Agreements in accordance with Section 8.5 hereof, then the Permitted
Volume shall be increased by a dollar amount determined as follows. At the end
of the *** month period following the transfer of any Sponsored Agreements
subject to Section 8.5 hereof (“Transferred Sponsored Agreements”), Company
shall compare Total Volume for the *** month period prior to such transfer
(“Pre-Transfer Volume”) to Total Volume for the *** month period following such
transfer (“Post-Transfer Volume”). In the event that Post-Transfer Volume is
less than Pre-Transfer Volume, then Permitted Volume shall be increased by an
amount equal to the lesser of (i) the difference between Pre-Transfer Volume and
Post-Transfer Volume or (ii) the Total Volume generated by the Transferred
Sponsored Agreements during the *** month period prior to the applicable
transfer.
(c)In the event Bank or its affiliates acquire or merge with banks, other
entities, branches or businesses that provide services similar to the Bank
Services, then those merged or acquired banks, other entities, branches or
businesses may continue to perform those services similar to the Bank Services
under their existing contracts, agreements or arrangements (the “Existing Bank
Transaction Agreements”) for the duration of those Existing Bank Transaction
Agreements without regard to the requirements of this Agreement; provided,
however, that, in the event that the Existing Bank Transaction Agreement would
cause Bank to be in violation of its exclusivity obligations under Section
8.4(b) hereof: (a) if directed to do so by Company and permitted by the
applicable Existing Bank Transaction Agreement, Bank will terminate such
Existing Bank Transaction Agreement and Company will pay any and all
termination, conversion or other fees, expenses and penalties and assume any and
all liabilities, costs and expenses (including reasonable attorneys’ fees and
court costs) associated with such termination, and (b) if directed to do so by
Company, Bank shall terminate or not renew all such Existing Bank Transaction
Agreements as soon as reasonably possible if such termination may be
accomplished without the payment of fees or the occurrence of any other penalty
or liability; provided that Company shall remain liable for any conversion or
transition costs and expenses owed by Bank or its affiliate resulting from such
termination as set forth in (a) or (b) above. In the case of (a) or (b) in the
preceding sentence, upon termination of the applicable Existing Bank Transaction
Agreement, Bank shall use commercially reasonable efforts to assist Company and
its efforts to cause the counterparty to such Existing Bank Transaction
Agreements to become a customer of the Company.


Section 8.5Continued Observance. To the extent that, during the Term, there is a
Change in Control or Company or its affiliates in any way sell, transfer, assign
or divest, in whole or in part: (a) one or more affiliates that results in the
transfer of Sponsored Agreements to an unrelated third party, or (b) any
Sponsored Agreements that would have been subject to the terms of this Agreement
but for such acquisition, sale, transfer or divestiture, Company shall use
commercially reasonable efforts to cause the acquiring entity to maintain the
Sponsored Agreements as Sponsored Agreements for a term no shorter than the
remaining Term of this Agreement following such sale, transfer or divestiture.




19

--------------------------------------------------------------------------------





ARTICLE IX
TERM AND TERMINATION
Section 9.1Term. This Agreement shall become effective, without further action,
as of the Effective Date and shall remain in effect until December 31, 2024 (the
“Term”).
Section 9.2Termination by Mutual Agreement. This Agreement may be terminated
immediately upon mutual written agreement of the parties.
Section 9.3Termination Upon Default. The breach by either party of a material
term or condition of this Agreement (provided, a breach of Section 4.4 must be a
meaningfully systemic or material breach) shall constitute an event of default
(“Event of Default”). If such Event of Default is not cured by the defaulting
party within *** days of its receipt of written notice of such Event of Default
provided by the non-defaulting party (or, in the event of a failure of Company
to fund the Settlement Account and/or to otherwise pay amounts owing to Bank
under this Agreement in excess of $*** within the timeframes prescribed herein
(each, a “Payment Default”), *** Business Days after receipt of written notice
from Bank indicating Bank’s intent to suspend or terminate this Agreement), then
the nondefaulting party shall be entitled at its sole election, to terminate
this Agreement upon *** days’ written notice to the other party, provided that,
Bank shall also have the right to suspend its provision of Bank Services if
Company fails to cure a Payment Default within *** days after receiving Bank’s
notice thereof. To the extent that amounts outstanding following termination or
expiration of this Agreement are not paid according to the ordinary settlement
procedures between Company and Bank hereunder, then those amounts shall bear
interest at the ***, which interest shall accrue during the period such amounts
are outstanding and be due and payable in addition to the underlying principal
amount, until such is repaid. Notwithstanding the foregoing, if the Event of
Default requires earlier termination due to the Card Association Rules or
Applicable Law, then the non-defaulting party may terminate as required by such
Card Association Rules or Applicable Law, subject to reasonable documentation
thereof. In the event of a termination due to a violation Card Association
Rules, Bank agrees to use commercially reasonable efforts to work with the
applicable Card Associations to pursue alternatives to termination and/or
alternative institutions to assume Bank’s obligations under this Agreement. In
the case of Bank, it shall also constitute an Event of Default if Bank, (i)
fails to settle transactions in accordance with Sections 1.3 and 3.2 if the
aggregate amount of transactions that should have been settled exceeds $*** or
(ii) whether by merger, stock or asset purchase or otherwise, Bank sells or
otherwise transfers, alone, or as part of a larger transaction, the business
units of Bank, or portions thereof, which provide the relevant Bank Services and
the acquirer thereof does not affirmatively agree in writing to assume the
obligations of Bank hereunder, which shall include if such transaction
contemplated by this subpart (ii) is entered into due to a regulatory action or
order.


Section 9.4Termination by Reasons of Bankruptcy or Other Material Events. In the
event of the occurrence of any of the following events, the solvent party shall
have the right to terminate this Agreement immediately upon providing written
notice to the non-solvent party:
(a)the commencement of any bankruptcy, insolvency, reorganization, dissolution,
liquidation of debt, receivership or conservatorship proceeding or other similar
proceeding under federal or state bankruptcy, debtors relief or other Applicable
Law by or against the other party; or
(b)the suspension or termination of business or dissolution of, or the
appointment of a receiver, conservator, trustee or similar officer to take
charge of, a substantial part of the property of the other party.
Section 9.5Automatic Termination. This Agreement shall automatically terminate
with respect to one or more Card Associations upon Company’s loss of its
registration in such Card Association due to revocation or non-renewal of such
registration by such Card Association, subject to a ninety (90) day cure period
unless otherwise required in writing by the Card Association.
Section 9.6Change in Control. In addition to Bank’s other rights under this
Agreement, Bank may elect to terminate this Agreement in the event of a Change
in Control of Company when the acquiring Person or group is a bank that Bank
determines in its commercially reasonable and good faith opinion is capable of
sponsoring and supporting Company’s Transaction volume. Bank must exercise its
rights under this Section 9.6 by providing written notice to Company within ***
days of the event giving rise to such rights. Company shall, notwithstanding the
terms in Section 9.8, transition Company’s business to a new provider as soon as
practicable but in no event shall such transition period exceed *** months from
the date of notice of termination from Bank. Any services provided during this
period shall be subject to and in accordance with the terms of this Agreement.
Section 9.7Survival of Certain Obligations. Expiration or earlier termination of
this Agreement for any reason shall not terminate the obligations described in
Sections 1.1, 1.2(g), 1.3(e), 2.2, 3.4 - 3.6, Article 6, 7.3(g), 8.1, 8.2, 8.3,
Article 9, Article 10, 11.7 - 11.13, 11.16 - 11.18 hereof, or the obligation to
pay Bank or Company amounts due hereunder which arise prior to the termination
date; all of which survive expiration or termination of this Agreement.


20

--------------------------------------------------------------------------------





Section 9.8Rights Upon Termination. Notwithstanding anything to the contrary
contained herein, in the event of the termination, expiration or non-renewal of
this Agreement, upon the written request of Company, Bank shall continue to
provide the Bank Services to Company and the Sponsored Entities under the same
terms and conditions described in this Agreement for up to *** months,
commencing on the date of termination or expiration of this Agreement; provided
that, the Sponsorship Fee paid by Company to Bank for all Sponsored Volume for
the *** month period following the termination or expiration of this Agreement,
as applicable, shall be calculated by multiplying the Sponsorship Fee otherwise
payable by Company to Bank pursuant to Schedule 2.1 (but-for the termination or
expiration of this Agreement) by a rate of *** percent (***%), and such rate
shall be increased by an additional *** percent (***%) on each and every ***
month anniversary of such date, for as long as Bank continues to provide Bank
Services to Company pursuant to this Agreement. In the event of termination,
expiration or non-renewal of this Agreement, the parties agree to cooperate to
effect an orderly transition of Company’s business to a new provider during such
*** month period. Company shall have such right even where termination is due to
a breach or Event of Default by Company.


ARTICLE X
INDEMNIFICATION, LIABILITY AND LIMITATIONS


Section 10.1General Indemnification of Bank. In addition to the obligations of
Company to indemnify Bank under other provisions of this Agreement, Company
shall indemnify, defend and hold harmless Bank and its directors, officers,
employees and agents (each, a “Bank Indemnified Party”) from and against any and
all claims, damages, losses, penalties, fines, expenses, costs and/or
liabilities (including reasonable attorneys’ fees and court costs) (“Losses”)
that are caused by, result from, or are attributable to Company’s performance or
failure to perform its obligations hereunder (including the performance or
failure to perform by Company’s third-party providers, third-party vendors
and/or Subcontractors) or under any Sponsored Agreements, any Sponsored Entity,
and the breach of any representation, warranty or covenant made by Company
herein. The indemnity obligations set forth herein shall not apply to the extent
that such claim arises out of (i) an act of fraud, embezzlement or criminal
activity by an employee or agent of the party to be indemnified, (ii) bad faith
by the party to be indemnified or (iii) the failure of the party seeking
indemnification to comply with or to perform its obligations under this
Agreement. Company’s obligation to indemnify any Bank Indemnified Party will
survive the expiration or termination of this Agreement by either party for any
reason. Company agrees to indemnify and hold a Bank Indemnified Party harmless
from any Losses arising out of or resulting from the unauthorized use or
disclosure by or through Company of Confidential Information.
Section 10.2Intellectual Property Indemnity. Company agrees to fully defend,
indemnify, and hold harmless each Bank Indemnified Party from and against any
and all claims, allegations, suits, damages, losses, expenses, costs, including
reasonable attorneys’ fees, as incurred, or amounts payable under any judgment,
verdict, court order or court settlement resulting from the infringement or
misappropriation, or alleged infringement or alleged misappropriation, of any
third-party intellectual property or other rights to the extent that such
infringement or misappropriation is attributable to or arises out of the Company
Services, software, code or other materials. Should any Company Services used by
Bank infringe or misappropriate third-party intellectual property or other
rights, the Company will provide to Bank at no additional cost to Bank and in
Company’s discretion either: (i) the right to continue using the Company
Services or (ii) a non-infringing equivalent replacement or modification
acceptable to Bank.
Section 10.3Indemnification of Company. In addition to the obligations of Bank
to indemnify Company under other provisions of this Agreement, Bank shall
indemnify, defend and hold harmless Company and its directors, officers,
employees and agents (each, a “Company Indemnified Party”) from and against any
Losses arising out of, or resulting from Bank’s failure to perform its
obligations hereunder and the breach of any representation, warranty or covenant
made by Bank herein. The indemnity obligations set forth herein shall not apply
to the extent such claim arises out of (i) an act of fraud, embezzlement or
criminal activity by an employee or agent of the party to be indemnified, (ii)
bad faith by the party to be indemnified or (iii) the failure of the party
seeking indemnification to comply with or to perform its obligations under this
Agreement. Bank’s obligation to indemnify any Company Indemnified Party will
survive the expiration or termination of this Agreement by either party for any
reason. Bank agrees to indemnify and hold a Company Indemnified Party harmless
from any Losses arising out of or resulting from the unauthorized use or
disclosure by or through Bank of Confidential Information.
Section 10.4Notice. Each party shall promptly notify the other of any suit or
threat of suit which that party becomes aware (except with respect to threat of
suit one party might bring against the other) that may give rise to a right of
indemnification pursuant to the Agreement. The indemnifying party will be
entitled to participate in the settlement or defense thereof. The indemnifying
party and a Company Indemnified Party or a Bank Indemnified Party (each, an
“Indemnified Party”) shall cooperate (at no additional cost to an Indemnified
Party) in the settlement or defense of any such claim, demand, suit or
proceeding.




21

--------------------------------------------------------------------------------





Section 10.5Limitation on Liability. Except as otherwise provided herein, Bank’s
liability to Company, regardless of the form of action, shall be limited to the
amount of actual, direct damages incurred by Company as a result of Bank’s
actions or omissions in performing the Bank Services, and in no event shall Bank
be liable for (i) any consequential, punitive, indirect, incidental or special
damages or lost profits even if Bank has been advised of the possibility of such
damages or (ii) the acts or omissions of a third-party provider used by Company,
or any loss, cost, damage or expense, incurred by any Person, entity or
Sponsored Entity in connection therewith. Except as otherwise provided herein,
Company’s liability to Bank, regardless of the form of action, shall be limited
to the amount of actual, direct damages incurred by Bank as a result of
Company’s actions or omissions under this Agreement, and in no event shall
Company be liable for (i) any consequential, punitive, indirect, incidental or
special damages or lost profits even if Company has been advised of the
possibility of such damages or (ii) the acts or omissions of a third-party
provider used by Bank (excluding Company and any Company Subcontractors). The
limitations of liability provided in this Section 10.5 shall not apply to (i) a
party’s indemnification obligations under this Agreement; (ii) a party’s claims
for breach of confidentiality hereunder; or (iii) Company’s obligations under
Sections 6.1, 6.3 or 6.4.
Section 10.6Representations and Warranties. OTHER THAN AS SET FORTH HEREIN, BANK
MAKES NO REPRESENTATIONS OR WARRANTIES, EITHER STATUTORY, EXPRESS OR IMPLIED, OF
ANY KIND WITH RESPECT TO THE BANK SERVICES, BANK’S PERFORMANCE OF THE SERVICES
UNDER THIS AGREEMENT, OR THE PERFORMANCE OF ANY CARD ASSOCIATION, INCLUDING,
WITHOUT LIMITATION, THOSE OF MERCHANTABILITY FOR A PARTICULAR PURPOSE, WHICH,
WITHOUT LIMITING THE FOREGOING, ARE DISCLAIMED BY BANK. OTHER THAN AS SET FORTH
HEREIN, COMPANY MAKES NO REPRESENTATIONS OR WARRANTIES, EITHER STATUTORY,
EXPRESS OR IMPLIED, OF ANY KIND WITH RESPECT TO THE COMPANY SERVICES, COMPANY’S
PERFORMANCE OF THE COMPANY SERVICES UNDER THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THOSE OF MERCHANTABILITY FOR A PARTICULAR PURPOSE, WHICH, WITHOUT
LIMITING THE FOREGOING, ARE DISCLAIMED BY COMPANY.


ARTICLE XI
MISCELLANEOUS


Section 11.1Notices. All notices, demands and other communications hereunder
shall be in writing and shall be delivered (i) in person, (ii) by United States
mail, certified or registered, with return receipt requested, (iii) by national
overnight courier with record of successful delivery retained (e.g., FedEx) or
(iv) by facsimile with record of successful transmission retained, as follows:


22

--------------------------------------------------------------------------------





             If to Company:
Vantiv, LLC
8500 Governors Hill Drive
Maildrop 1GH1Y1
Cincinnati, OH 45249
Email: Ned.Greene@vantiv.com and Jared.Warner@vantiv.com
Attn: General Counsel/Legal Department
With copies to:
(which shall not
constitute notice)
Benesch, Friedlander, Coplan & Aronoff LLP
200 Public Square
Cleveland, Ohio 44114-2578
Email: speppard@beneschlaw.com
Attn: Sean T. Peppard, Esq.
 
 
 
 
If to Bank:












With copies to:
(which shall not
constitute notice)
Fifth Third Bank
38 Fountain Square Plaza
Maildrop 10907E
Cincinnati, Ohio 45263
Email: vantivagreement@53.com
Attn: Executive Vice President


General Counsel of Bank at same address
 



The Persons or addresses to which mailings or deliveries shall be made may be
changed from time to time by notice given pursuant to the provisions of this
Section 11.1. Any notice, demand or other communication given pursuant to the
provisions of (a) Section 11.1(ii) shall be deemed to have been given on the
earlier of the date actually delivered or five (5) days following the date
deposited in the United States mail, properly addressed, postage prepaid, as the
case may be, (b) Section 11.1(iii) shall be deemed to have been upon actual
receipt if sent by overnight courier and (c) Section 11.1(iv) shall be deemed to
have been given on the date of electronic confirmation of receipt.
Section 11.2Independent Contractor. The relationship between both parties under
this Agreement is that of independent contractor. Nothing herein contained shall
be construed as constituting a partnership, joint venture or agency between the
parties hereto.
Section 11.3Assignment. This Agreement shall not be assignable in whole or in
part by either party without the other party’s prior written consent, which
shall not be unreasonably withheld, and any attempted assignment without such
consent shall be void.
Section 11.4Subcontracting. Without limiting Company’s obligations hereunder,
except for the Subcontractors providing Company Services as of the Execution
Date (each, an “Existing Subcontractor”), which Existing Subcontractors are
listed on Schedule 11.4 (for simplicity, the parties acknowledge such list does
not include Subcontractors performing general telecommunications, IT,
consulting, and/or other services incident to Company’s business), no
Subcontractor may (1) have direct interactions with consumers or (2) perform
functions involving access to Nonpublic Personal Information without the prior
written consent of Bank, such consent not to be unreasonably withheld,
conditioned or delayed. It shall not be considered unreasonable for Bank to
withhold its consent if (A) the use of Subcontractor could be reasonably
expected to cause Bank to violate an Applicable Law or otherwise, in the good
faith opinion of Bank, subject Bank to regulatory concern, criticism or action;
(B) Bank has had a problem or terminated a relationship with the Subcontractor
in the past; (C) the Subcontractor is a direct competitor of Bank; or (D) for
reasons that indicate that such Subcontractor would be incapable of providing
the Services being subcontracted to it. In the event Bank consents to a
Subcontractor, Company’s written agreement with such Subcontractor shall include
provisions that ensure that such Subcontractor has in place the technological,
physical and organizational security safeguards to protect Nonpublic Personal
Information against anticipated threats or hazards, loss, theft, unauthorized
access, disclosure, copying use, modification, disposal and destruction. Company
agrees that its obligations hereunder are not relieved or diminished in the
event of the errors or omissions of a Subcontractor and that Company is
responsible for the performance, acts and omissions of any Subcontractor.
  


23

--------------------------------------------------------------------------------





Section 11.5Customer Complaints. In the event that Company has a direct
relationship with or direct contact with Bank’s customers, then during the Term
of this Agreement, Company shall have in place and shall follow its program for
receiving, resolving, maintaining records of and reporting customer complaints.
For a customer complaint that (i) Company is unable to resolve, or (ii) becomes
public knowledge (e.g., media) or (iii) raises questions related to compliance
with Applicable Law, Company shall immediately notify Bank of, and deliver to
Bank a copy of such customer complaint along with associated correspondence and
information.
Section 11.6Required Insurance Coverage. Company shall maintain, at Company’s
sole expense, the following minimum insurance coverage and limits: (i) statutory
workers’ compensation in accordance with all federal, state and local
requirements; (ii) employer’s liability insurance with limits of coverage of
$*** (a) per accident, bodily injury (including death) by accident, (b) per
bodily injury (including death) by disease, and (c) per employee for bodily
injury (including death) by disease as required by the state in which the
Services are performed; (iii) commercial general liability with an aggregate of
$***, and $*** per occurrence for bodily injury, property damage and personal
injury; (iv) automobile liability insurance, including Company-owned, leased and
non-owned vehicles with a single limit of $***; (v) property insurance, covering
the hardware and other equipment used by Company to provide the Services; (vi)
bankers professional liability coverage with limits of $*** per claim and in the
aggregate; (vii) network security and privacy liability coverage with limits of
$*** per claim and in the aggregate; (viii) umbrella (excess) liability
insurance for the above-referenced commercial general liability and employer’s
liability coverage in the amount of $*** per occurrence and in the aggregate;
and (ix) fidelity bond coverage (including computer crime coverage) , with
limits of $*** per claim and in the aggregate. All policies, other than the
employer’s liability and property insurance, shall provide coverage on a primary
and noncontributory basis. All insurance companies must meet one of the
following minimum ratings: Moody’s ***; S&P ***; Fitch ***; A.M. Best ***. On
all policies, Company agrees to waive, and will require its insurers to waive,
all rights of subrogation against Bank.
Section 11.7Waiver. No term or provision hereof will be deemed waived, and no
variation of terms or provisions hereof shall be deemed consented to, unless
such waiver or consent shall be in writing and signed by the party against whom
such waiver or consent is sought to be enforced. Any delay, waiver or omission
by Company or Bank to exercise any right or power arising from any breach or
default of the other party in any of the terms, provisions or covenants of this
Agreement shall not be construed to be a waiver by Company or Bank of any
subsequent breach or default of the same or other terms, provisions or covenants
on the part of the other party.
Section 11.8Successors. Subject to the restrictions on assignment contained
herein, this Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and assigns. There are no
third-party beneficiaries of this Agreement.
Section 11.9Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio except where federal law is
applicable.
Section 11.10Headings Not Controlling. Headings used in this Agreement are for
reference purposes only and shall not be deemed a part of this Agreement.
Section 11.11Conflicts. In the event of a conflict between the body of this
Agreement and any other agreement or any Schedule or Exhibit hereto, the body of
this Agreement shall control.
Section 11.12Entire Agreement. This Agreement including any Schedules or
Exhibits hereto which are an integral part hereof and incorporated into as a
part of this Agreement, constitutes the only agreement between the parties
hereto relating to the subject matter hereof, except where expressly noted
herein, and all prior negotiations, agreements and understandings, whether oral
or written, are superseded or canceled hereby.
Section 11.13 Modification. This Agreement may not be amended or modified except
in a written document signed by authorized officers of both parties.
Section 11.14Severability. If any provision of this Agreement is declared or
found to be illegal, unenforceable or void, this Agreement shall be construed as
if not containing that provision, the rest of this Agreement shall remain in
full force and effect, and the rights and obligations of the parties hereto
shall be construed and enforced accordingly.
Section 11.15Force Majeure. Without limiting either party’s obligations
hereunder, including obligations related to business continuity, which shall
apply regardless of any force majeure event, neither party shall be liable for a
delay in its performance or failure to perform any of its obligation under this
Agreement to the extent such delay is due to causes beyond the control of that
party and is without its fault or negligence, including, but not limited to,
acts of God, labor disputes, governmental requests, regulations or orders,
utility or communications failure, delays in transportation, national emergency,
war, civil commotion or disturbance, war conditions, fires, floods, storms,
earthquakes, tidal waves, failure or delay in receiving electronic data,
equipment or systems failure or communication failures. No party shall be
relieved of its obligations hereunder if its failure of performance is due to
removable or remediable causes which such party fails to remove or remedy using
commercially reasonable efforts within a reasonable time period. A party
rendered unable to fulfill any of its obligations under this Agreement by reason
of a force majeure


24

--------------------------------------------------------------------------------





event hereunder shall give prompt notice of such fact to the other party,
followed by written confirmation of notice, and shall exercise due diligence to
remove such inability with all reasonable dispatch.
Section 11.16Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all which together
shall constitute one and the same Agreement. The parties acknowledge that
delivery of executed counterparts of this Agreement may be effected by a
facsimile transmission or other comparable means, with an original document to
be delivered promptly thereafter via overnight courier.
Section 11.17Further Assurances. Each party agrees to assist, cooperate, execute
documents and take such actions and provide such further assurances as to effect
the transactions contemplated by this Agreement.
Section 11.18JURISDICTION/WAIVER OF JURY TRIAL. BANK AND COMPANY HEREBY WAIVE
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION CONCERNING ANY RIGHTS OR DISPUTES
UNDER THIS AGREEMENT. BANK AND COMPANY HEREBY AGREE THAT, AND CONSENT TO, THE
EXCLUSIVE JURISDICTION AND VENUE FOR ANY DISPUTES HEREUNDER SHALL BE AN
APPROPRIATE FEDERAL OR STATE COURT LOCATED IN CINCINNATI, OHIO.
Section 11.19Affiliates. For purposes of the duties and obligations to one
another as set forth in this Agreement, Bank and Company shall not be considered
affiliates of one another notwithstanding Bank’s ownership of equity in Company.


(Signatures on following page.)




25

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED
 
INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
NOTED WITH “***”.
AN UNREDACTED VERSION OF THIS DOCUMENT WILL ALSO BE PROVIDED TO THE
SECURITIES AND EXCHANGE COMMISSION.




In Witness Whereof, each of the parties has caused this Agreement to be signed
and delivered by its duly authorized officers and to be made as of the date
first stated above.


VANTIV, LLC
 
FIFTH THIRD BANK
By:
/s/ Nelson F. Greene
 
By:
/s/ Randolph J. Kaporc
Name:
Nelson F. Greene
 
Name:
Randolph J. Kaporc
Title:
Chief Legal and Corporate Services Officer and Secretary
 
Title:
Executive Vice President, Payments and Commerce Division
Date:
July 27, 2016
 
Date:
July 27, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Robert Marchi
 
 
 
Name:
Robert Marchi
 
 
 
Title:
Vice President, Sourcing
 
 
 
Date:
July 27, 2016



26

--------------------------------------------------------------------------------







Schedule 1.1(f)


CARD ASSOCIATIONS


Payment Networks or Associations Requiring Sponsorship
Sponsored by Fifth Third


ACCEL
AllPoint
ATH - Puerto Rico
Armed Forces Financial (AFFN)
Cirrus
Co-Op
Credit Union 24
Interlink
Maestro
MasterCard
MoneyPass
Nebraska Networks (NETS)
NYCE
Plus
Pulse
Shazam
STAR
Visa (includes PAVD - PIN Authenticated Visa Debit)






Payment Networks or Associations Requiring Sponsorship
Not Sponsored by Fifth Third


None








Payment Networks or Associations Not Requiring Sponsorship


American Express
Discover
Jeanie
Presto!
Voyager
Wright Express


27

--------------------------------------------------------------------------------







Schedule 1.2(f)


Compliance Requirements


1.
High risk MCC transaction volume, as defined by Visa (but excluding brick and
mortar ***), shall not exceed (***%) of Sponsored Volume.

2.
Quarterly periodic and on-boarded Sponsored Entity review performance shall meet
or exceed ***% pass rate for all merchants, ISOs, payment facilitators
(“PayFacs”), PayFac submerchants, and financial institutions annually.

3.
Evidence of PCI compliance verification will be part of the quarterly periodic
and on-boarded Sponsored Entity review process. ***% of the Level I and II
merchants tested across all portfolios must be PCI compliant or in the process
of validating compliance. Level III and IV merchant PCI validation rates will be
measured relative to current industry validation rates for Level III and IV
merchants.

4.
Prohibited merchant identification in the collective portfolios must not exceed
***% annually.

5.
Onboarding documentation evidence in the collective portfolios must meet or
exceed ***% annually.

6.
ISO and PayFac registration with the Card Associations shall meet or exceed ***%
pass rate annually.

7.
Financial institutions must meet or exceed ***% FDIC or CDFI certification.

8.
Chargeback transaction threshold for each Sponsored Entities shall not exceed
***% for *** consecutive months (excluding merchants that are in process of
terminating or converting from Vantiv’s system or do less than *** transactions
per month), and for all Sponsored Entities shall not exceed ***% annually.











28

--------------------------------------------------------------------------------







Schedule 2.1


COMPENSATION AMOUNT


(a)
Company shall pay to Bank an annual sponsorship fee (“Sponsorship Fee”). For the
period commencing on *** and ending on ***, Company shall pay to Bank a
Sponsorship Fee of $*** per month.



For the period commencing *** and ending on December 31, 2024, Company shall pay
to Bank a Sponsorship Fee of *** basis points (*** percent) on all Sponsored
Volume (the “Sponsored Volume Calculated Fee”).
Notwithstanding the foregoing, Company agrees that commencing on ***, the
Sponsorship Fee shall be equal to the greater of: (i) the Sponsored Volume
Calculated Fee or (ii) the Sponsored Volume Minimum Fee.
For the period commencing *** and ending on ***, the “Sponsored Volume Minimum
Fee” shall be the greater of (i) $*** or (ii) $*** plus $*** for each $*** by
which Total Volume exceeds $***. For example, if Total Volume is $*** for such
*** month period, the Sponsored Volume Minimum Fee shall be $*** (Total Volume
only exceeded $*** by $***). Similarly, if Total Volume is $***, the Sponsored
Volume Minimum Fee shall equal $*** (Total Volume would exceed $*** by $***).
For each Sponsored Year in the period commencing *** and ending on December 31,
2024, the Sponsored Volume Minimum Fee shall be the greater of (i) $*** or (ii)
$*** plus $*** for each $*** by which Total Volume exceeds the Applicable
Baseline Amount. The “Applicable Baseline Amount” for calendar years 2020, 2021,
2022, 2023 and 2024 is set forth in the below table:
2020
2021
2022
2023
2024
$***
$***
$***
$***
$***



For example, if Total Volume in the 2020 calendar year is $***, the Sponsored
Volume Minimum Fee shall be $*** (Total Volume only exceeded the Applicable
Baseline Amount by $***). Similarly, if Total Volume is calendar year 2021 $***,
the Sponsored Volume Minimum Fee shall equal $*** (Total Volume would exceed the
Applicable Baseline Amount by $***). Similarly, if Total Volume in calendar year
2024 is $***, the Sponsored Volume Minimum Fee is $*** (Total Volume would not
exceed the Applicable Baseline Amount).
During each Sponsored Year, Company shall pay the Sponsored Volume Calculated
Fee in accordance with Section 2.1(a) of the Agreement. *** days after the end
of a Sponsored Year, Company shall provide Bank with a calculation of Total
Volume and the resulting Sponsored Volume Minimum Fee in each case for such
Sponsored Year. In the event that the Sponsored Volume Minimum Fee is greater
than the Sponsored Volume Calculated Fee for such Sponsored Year, Company shall
promptly pay to Bank an amount equal to the difference between the two.
(b)
In each Sponsored Year Company may exclude from the calculation of the Sponsored
Volume Calculated Fee the Sponsored Volume of *** New National Merchant (each
such excluded New National Merchant being referred to as an “Excluded
Merchant”); provided that Company must notify Bank in writing of its designation
of an Excluded Merchant for such exclusion within *** days after the Excluded
Merchant processes its first Transaction with Company. If Company fails to
notify Bank in writing of its designation of an Excluded Merchant within such
*** day period, Company will forfeit its right to designate such merchant as an
Excluded Merchant; and provided further that exclusion from the calculation of
the Sponsored Volume Calculated Fee shall only apply to Sponsored Volume
occurring from and after the month (dating back to the first day of such month)
that Company provides written notice of its designation of such Excluded
Merchant (i.e., if Company signs an agreement with a New National Merchant on
January 1, 2020 but does not provide written notice of such designation until
February 20, 2020, the Sponsored Volume of such Excluded Merchant will only be
excluded from the calculation of the Sponsored Volume Calculated Fee from and
after February 1, 2020). Upon Company’s valid designation of an Excluded
Merchant, such Excluded Merchant’s Sponsored Volume will continue to be excluded
from the calculation of the Sponsorship Fee for each subsequent Sponsored Year
(whether or not such merchant continues to qualify as a New National Merchant).
Once an Excluded Merchant is designated as provided above, such Excluded
Merchant cannot be replaced or substituted by Company.

(c)
The parties acknowledge and agree that, in connection with Company’s prior
acquisitions and integrations, Company shall pay to Bank no later than three (3)
days after the Effective Date the sum of *** Dollars ($***) as consideration for
Bank’s provision of due diligence services related to such acquisitions and
integrations.



29

--------------------------------------------------------------------------------





(d)
During the Term of this agreement, Company shall pay to Bank the fees set forth
below for the following services: M&A advisory services; diligence costs and
assistance; regulatory compliance diligence and assistance; integration
assistance; and conversion costs and assistance.

(i)Fixed fees: Company shall pay an annual fixed fee equal to: $*** in 2017;
$*** in 2018; $*** in 2019; $*** million in 2020; $*** million in 2021; $***
million in 2022; $*** million in 2023; and $*** million in 2024. The fixed fee
will be paid in the applicable year on the earlier to occur of (i) the closing
of a transaction as reasonably determined by Company; (ii) the performance of a
relevant service or incurrence of a relevant cost as reasonably determined by
Company; or (iii) December 1 of the applicable year.
(ii)Variable fee: Company shall pay a variable fee in any and each event that
Bank commences to provide Bank Services prior to *** (for the avoidance of
doubt, no variable fee will be payable if Bank commences providing Bank Services
from and after ***) to any and each (A) then-existing portfolio of a Third-Party
Agent pursuant to Section 4.4(b) or (B) any assets acquired by Company pursuant
to Section 4.4(c) or Section 4.4(d). The variable fee shall be equal to $*** in
the event that the Payment Transaction Volume for such portfolio or assets is
equal to or greater than $*** billion. The variable fee shall be payable
promptly following the completion of conversion activities to Bank with regard
to such portfolio or assets. For the avoidance of doubt, no variable fee will be
due if the Payment Transaction Volume for such portfolio or assets is less than
$*** billion.




30

--------------------------------------------------------------------------------







Schedule 11.4


Existing Subcontractors


ACCULYNK PAYMENT SERVICES
3DELTA SYSTEMS INC
ACS STATE & LOCAL SOLUTIONS INC
ACH DIRECT INC
ALDELO LP
ADJACENT INNOVATIONS LLC
AMERICAN EXPRESS
ALLIANCE DATA SYSTEMS
ARISTEN GROUP LLC
ANTIPODEAN LABS LLC
ASH PAYMENT SOLUTIONS INC
ARMED FORCES FINANCIAL NETWORK LLC
ATX INNOVATION INC
ATTITUDE POSITIVE INC
AZTPOS
AUGEO CONSUMER ENGAGEMENT SERVICES
BANCORP BANK
BANC CARD - TEXAS LLC
BANKDATA SERVICES
BANK OF EDWARDSVILLE
BILL ME LATER INC
BEAZLEY USA SERVICES INC
BROOKFIELD EQUINOX LLC
BOOKS A MILLION INC
BUYPASS CORP
BROSLEY LIMITED
CAMPGROUND AUTOMATION SYSTEMS (SUNRISE)
CAFFE FANTASTICO
CANADIAN IMPERIAL BANK OF COMMERCE
CANADAS PROFESSIONAL SCHOOL OF MUSIC AND ARTS - MOTO
CARD MANAGEMENT CORPORATION
CARD FULFILLMENT SERVICES
CARDFREE INC
CARD MANAGEMENT CORPORATION


FIRST DATA RESOURCES
CARDWATCH LICENSING LTD
CARDINAL COMMERCE
CARTERA COMMERCE INC
CARROLLTON BANK
CATALYST CARD COMPANY
CASHSTAR INC
CHECKFREE SERVICES CORPORATION
CHASE PAYMENTECH
CITICORP DINERS CLUB INC
CITIBANK NEW YORK
CITY OF NORTH OLMSTED
CITICORP SERVICES INC
CONCORD BANK
COLUMBUS BANK AND TRUST COMPANY
COUNTY OF WESTCHESTER
CONTROL SCAN INC
CPI CARD GROUP INDIANA INC
CPI CARD GROUP - COLORADO INC
CREDORAX
CREDIT UNION 24 INCORPORATED
CSG SYSTEMS INC
CRYSTAL BRIDGES MUSEUM OF AMERICAN ART
DATALINE SYSTEMS INC
CUSTOM DATA PROCESSING INC
DECISIONWISE
DAVID WERNER INC
DFS SERVICES LLC
DELAWARE BUSINESS SYSTEMS
DIGITAL RIVER GMBH
DIGITAL RIGHT BRAIN LLC
DINERWARE
DINERS CLUB INTERNATIONAL LTD
DISCOVER FINANCIAL SERVICES
DINING A LA CARD
DYNAMICS PRODUCTS MIDWEST
DURANGO LLC
ELECTRONIC CLEARING HOUSE INC
EDIBLE ARRANGEMENTS - CORPORATE
ELIZABETH ARDEN INC
ELEMENT PAYMENT SERVICES
ENTELIT SOLUTIONS - ECOMMERCE
ENSENTA CORPORATION
FANTANA ITALIAN RESTAURANT
EPL
FIFTH THIRD BANK
FAST TRANSACT INC



31

--------------------------------------------------------------------------------





FIRST AMERICAN PAYMENT SYSTEMS
FIFTH THIRD BANK


FIRST NATIONAL BANK OF OMAHA


TSYS ACQUIRING SOLUTIONS LLC
FIRST NATIONAL BANK OF OMAHA
FIRST DATA SOLUTIONS
FISERV SOLUTIONS INC
FIRST PREMIER BANK
FOUR BROTHERS PIZZA INN
FLEETCOR TECHNOLOGIES INC
G6 TECHNOLOGY
FRANKFORD HOSPITALS
GEMALTO INC
GALITT US CORP
GIACT SYSTEMS LLC
GEORGIA THRIFT STORES INC
GLOBAL ETELECOM
GLOBAL DIRECT
GLOBAL PAYMENTS INC
GLOBAL PAYMENTS CANADA
GLOBAL PAYMENTS INC


MASTERCARD INTERNATIONAL INCORPORATED
GLOBAL PAYMENTS INC


GLOBAL PAYMENTS CANADA
GREEN DOT CORPORATION
GOOGLE PAYMENT CORP
HEARTLAND PAYMENT SYSTEMS IN
HARRISONTUCKER LLC
HOSPITALITY DATA SYSTEMS INC
HOME STATE BANK
IMAGE WASH
HYLAND HILLS PARK & RECREATION DISTRICT
INBORNE TECHNOLOGY CORP
IMOBILE3 LLC
INCOMM
INBS KONRAD KECK
INSTORE OWN POS
INNOVATION DATA PROCESSING
iPay Technologies
IP COMMERCE INC
IT4MERCHANT SOLUTIONS LTD
ISLAND SNOW (CA100)
J2 RETAIL SYSTEMS INC
J P MORGAN ELECTRONIC FINANCIAL SERVICES INC
KAHOOTS INC
JET LITHOCOLOR INC
LAUNCH 3 LLC
LA ROSETTA
LYNDA.COM INC
LUSH HANDMADE COSMETICS LTD
MASTERCARD INTERNATIONAL INCORPORATED
MAGTEK INC
MERCHANT APPLICATIONS INC
MASTERFILES INC
MERIDIAN FARM MARKET
MERCHANT LINK LLC
MICHAEL FITCHETT
METABANK
MICROBIZ LLC
MICHAEL SILVER
MIDNITE EXPRESS INC
MIDAX INFINITE POSSIBILITIES
MOBILECHECKOUT.COM LLC
MILLENNIUM DIGITAL TECHNOLOGI
MOORE CENTER SERVICES
MOJIMAN INC
NATIONAL BUSINESS PRODUCTS
MULLIGANS SPORTS GRILL INC
NETS INC
NCO FINANCIAL SYSTEMS INC
NOURI FAMILY RESTAURANT
NEW ENGLAND CREDIT CARD SYSTEMS
OBERTHUR
NYCE
OFFICIAL PAYMENTS CORPORATION
ONE POINT RETAIL SOLUTIONS
ONLINE RESOURCES CORPORATION
OTI AMERICA INC
PANGOUSA LLC
PARC ONTARIO LLC
PARK SLOPE CIVIC COUNCIL
PARTY FOR LESS INC
PAYMENT REVOLUTION LLC
PAYMENTECH NETWORK SERVICES
PAYPAL INC
PAYSIMPLE INC
PAYTRONIX SYSTEMS INC
PAYX INTERNATIONAL LIMITED
PBM GRAPHICS
PBUS TECH INC



32

--------------------------------------------------------------------------------





PC AND MP SERVICE
PEARSONS LUMBER YARD
PERFECT PLASTIC PRINTING CORP
PERFORMANCE INC
PHARMACA INTEGRATIVE PHARMACY INC
PHP POINT OF SALE LLC
PITNEY BOWES
PLANET BINGO
PLANET MERCHANT PROCESSING
PLANET PAYMENT INC
PLANNET LOGIX INC
PLUG & PAY TECHNOLOGIES INC
POS OF MICHIGAN
POS PARTNERS INC
POS SOS LLC
POS SPECIALISTS
POS VENTURES LLC
POSIOS
POSITION CORP
POSNET INC
POS-X INC
PUEBLO BANK & TRUST COMPANY
PULSE NETWORK INC
RAIN1 SOLUTIONS LLC
RAPIDADVANCE LLC
REALTIME POS INC
RESTOPOD LLC
RETAIL PLUS POS
REVENTION INC
REVENUE MANAGEMENT SOLUTIONS LLC
RIDHAM INC
RIPPLE POS INC
RJZ LTD
ROYAL PET MARKET AND RESORT LLC
RR DONNELLEY INC
SALE CONTROL SYSTEMS LTD
SAS COMFORT SHOES
SATURN RETAIL MANAGEMENT SYSTEMS LLC
SAZU INC
SCANSOURCE INC
SEAMLESS CARE PHARMACY
SHAZAM INC
SHISEIDO AMERICAS CORPORATION
SHOPIFY INC
SILICUS TECHNOLOGIES LLC
SILVERWARE POS INC
SILVO US
SIMPLISTIC POS
SIXTH SENSE POINT OF SALE INC
SKIVVIES FOR HER
SLK AMERICA INC
SLK GLOBAL BPO SERVICES PRIVATE LIMITED
SLK SOFTWARE SERVICES
SMARTTAB POS
SOFTTOUCH LLC
SOUTHERN UTE INDIAN TRIBE LEGAL DEPT
SOUTHWEST CASH SYSTEMS INC
SPEEDLINE SOLUTIONS
SPF SOLUTIONS LLC
SPLASH CAR WASH INC
SPLITABILITY PTY LTD
SPOONITY INC
SRIDEVI TECHNOLOGY SOLUTIONS
STAR NETWORKS
STERLING CARD SOLUTIONS LLC
SUBTLEDATA INC
SWITCH COMMERCE LLC
SWITCH INTERNATIONAL BOWLING EKIPMANLARI AS
SWITCHSOLVE INC
T4MOBILE SOLUTIONS
TANDA TECHNOLOGIES - ECOMM
TATA AMERICA INTERNATIONAL CORPORATION
TCSP INC
TELEPERFORMANCE USA
TERMINAL MANAGEMENT CONCEPTS LTD
T-GATE LLC
THE ADVANCE FUNDING COMPANY LLC
THE FALL TATTOOOING ETC
THE FUND FOR THE PUBLIC INTEREST INC
THE ITRANSACT GROUP


VALUE EXCHANGE CORPORATION
THOMSON REUTERS
THORNTONS INC
TOAST INC
TOTAL SYSTEM SERVICES INC
TOWN NORTH BANK NA
TRANPOS
TRANSACTION NETWORK SERVICES INC
TRANSACTIONTREE INC
TRANSCARD LLC
TRANSCENTRA INC
TRINITEQ INTERNATIONAL PTY LTD
TRITON SYSTEMS OF DELAWARE LLC



33

--------------------------------------------------------------------------------





TSYS ACQUIRING SOLUTIONS LLC
TSYS ACQUIRING SOLUTIONS LLC


FIRST DATA MERCHANT SERVICES CORP
TUSCARORA COUNCIL BSA
TWITCHTV
UNITED FINANCIAL CREDIT UNION
UNTILL USA INC
US BANK
VANCO PAYMENT SOLUTIONS LLC
VECTRON SYSTEMS AG
VELOCITY MOBILE INC
VENDEASE
VENDOR SAFE TECHNOLOGIES LLC
VENDSCREEN INC
VERICHECK INC
VICTORY POS
VISA USA
VISTA ENTERTAINMENT SOLUTIONS
VISUAL INFORMATION PRODUCTS INC
WAND CORPORATION
WELLERO
WESTERN UNION
WESTERN VARIETIES WHOLESALE INC
WICLOUD POS
WOODS CYCLE COUNTRY LP
WOODY'S BAR-B-Q DARTMOUTH
WORLDWIDE PAYMENT SERVICES INC
WORLDWIDEDIRECT PROCESSING INC
YAZ LTD
ZEUSPOS
ZING CHECKOUT
ZONAL HOSPITALITY SYSTEMS INC
 
 
 







34